Exhibit 10.1
$25,000,000 CREDIT FACILITY
CREDIT AGREEMENT
Dated as of November 10, 2011
by and among
RENTECH NITROGEN LLC,
as Borrower,
RENTECH NITROGEN PARTNERS, L.P.
as Guarantor,
THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES FROM TIME TO TIME,
GENERAL ELECTRIC CAPITAL CORPORATION
for itself, as a Lender and as Agent for all Lenders,
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
as Lenders,
and
GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger and Bookrunner

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I — THE CREDITS
    1  
 
       
1.1 Amounts and Terms of Commitments
    2  
1.2 Notes
    5  
1.3 Interest
    5  
1.4 Loan Accounts
    6  
1.5 Procedure for Revolving Credit Borrowing
    7  
1.6 Conversion and Continuation Elections
    8  
1.7 Optional Prepayments; Commitment Reduction and Termination
    8  
1.8 Repayment of Loans
    9  
1.9 Fees
    9  
1.10 Payments by Borrower
    11  
1.11 Payments by the Lenders to Agent; Settlement
    12  
 
       
ARTICLE II — CONDITIONS PRECEDENT
    15  
 
       
2.1 Conditions of Initial Loans
    15  
2.2 Conditions to All Borrowings
    16  
 
       
ARTICLE III — REPRESENTATIONS AND WARRANTIES
    16  
 
       
3.1 Corporate Existence and Power
    16  
3.2 Corporate Authorization; No Contravention
    17  
3.3 Governmental Authorization
    17  
3.4 Binding Effect
    17  
3.5 Litigation
    18  
3.6 No Default
    18  
3.7 ERISA Compliance
    18  
3.8 Use of Proceeds; Margin Regulations
    18  
3.9 Title to Properties
    19  
3.10 Taxes
    20  
3.11 Financial Condition
    20  
3.12 Environmental Matters
    21  
3.13 Regulated Entities
    22  
3.14 Solvency
    22  
3.15 Labor Relations
    22  
3.16 Intellectual Property
    22  
3.17 Brokers’ Fees; Transaction Fees
    23  
3.18 Insurance
    23  
3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock
    23  
3.20 Jurisdiction of Organization; Chief Executive Office
    23  
3.21 Deposit Accounts and Other Accounts
    23  
3.22 Bonding; Licenses
    23  
3.23 Related Agreements
    24  
3.24 Status of Partnership and Affiliates
    24  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
3.25 Full Disclosure
    24  
3.26 Foreign Assets Control Regulations and Anti-Money Laundering
    25  
3.27 Patriot Act
    25  
3.28 Solvency
    25  
 
       
ARTICLE IV — AFFIRMATIVE COVENANTS
    25  
 
       
4.1 Financial Statements
    25  
4.2 Certificates; Other Information
    27  
4.3 Notices
    28  
4.4 Preservation of Corporate Existence, Etc.
    30  
4.5 Maintenance of Property
    30  
4.6 Insurance
    31  
4.7 Payment of Obligations
    32  
4.8 Compliance with Laws
    32  
4.9 Inspection of Property and Books and Records
    32  
4.10 Use of Proceeds
    33  
4.11 Cash Management Systems
    33  
4.12 Landlord Agreements
    33  
4.13 Further Assurances
    33  
4.14 Environmental Matters
    35  
4.15 Post-Closing Obligations
    35  
 
       
ARTICLE V — NEGATIVE COVENANTS
    35  
 
       
5.1 Limitation on Liens
    35  
5.2 Disposition of Assets
    38  
5.3 Consolidations and Mergers
    38  
5.4 Loans and Investments
    39  
5.5 Limitation on Indebtedness
    40  
5.6 Transactions with Affiliates
    40  
5.7 Fees and Compensation
    41  
5.8 Use of Proceeds
    41  
5.9 Contingent Obligations
    41  
5.10 [Reserved]
    42  
5.11 Restricted Payments
    42  
5.12 Change in Business
    43  
5.13 Change in Structure
    43  
5.14 Changes in Accounting, Name and Jurisdiction of Organization
    43  
5.15 Amendments to Related Agreements and Subordinated Indebtedness
    44  
5.16 No Negative Pledges
    44  
5.17 OFAC; Patriot Act
    45  
5.18 Sale-Leasebacks
    45  
5.19 Hazardous Materials
    45  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE VI — FINANCIAL COVENANTS
    45  
 
       
6.1 Fixed Charge Coverage Ratio
    45  
6.2 Minimum EBITDA
    45  
6.3 Clean Down Period
    45  
 
       
ARTICLE VII — EVENTS OF DEFAULT
    46  
 
       
7.1 Event of Default
    46  
7.2 Remedies
    48  
7.3 Rights Not Exclusive
    48  
7.4 Cash Collateral for Letters of Credit
    49  
 
       
ARTICLE VIII — AGENT
    49  
 
       
8.1 Appointment and Duties
    49  
8.2 Binding Effect
    50  
8.3 Use of Discretion
    50  
8.4 Delegation of Rights and Duties
    51  
8.5 Reliance and Liability
    51  
8.6 Agent Individually
    52  
8.7 Lender Credit Decision
    53  
8.8 Expenses; Indemnities
    53  
8.9 Resignation of Agent or L/C Issuer
    54  
8.10 Release of Collateral or Guarantors
    55  
8.11 Additional Secured Parties
    56  
8.12 Documentation Agent and Syndication Agent
    56  
 
       
ARTICLE IX — MISCELLANEOUS
    57  
 
       
9.1 Amendments and Waivers
    57  
9.2 Notices
    58  
9.3 Electronic Transmissions
    59  
9.4 No Waiver; Cumulative Remedies
    60  
9.5 Costs and Expenses
    60  
9.6 Indemnity
    61  
9.7 Marshaling; Payments Set Aside
    62  
9.8 Successors and Assigns
    62  
9.9 Assignments and Participations; Binding Effect
    62  
9.10 Non-Public Information; Confidentiality
    65  
9.11 Set-off; Sharing of Payments
    67  
9.12 Counterparts; Facsimile Signature
    68  
9.13 Severability
    68  
9.14 Captions
    68  
9.15 Independence of Provisions
    68  
9.16 Interpretation
    68  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
9.17 No Third Parties Benefited
    68  
9.18 Governing Law and Jurisdiction
    68  
9.19 Waiver of Jury Trial
    69  
9.20 Entire Agreement; Release; Survival
    70  
9.21 Patriot Act
    70  
9.22 Replacement of Lender
    70  
9.23 Creditor-Debtor Relationship
    71  
9.24 No Recourse
    71  
 
       
ARTICLE X — TAXES, YIELD PROTECTION AND ILLEGALITY
    71  
 
       
10.1 Taxes
    71  
10.2 Illegality
    74  
10.3 Increased Costs and Reduction of Return
    75  
10.4 Funding Losses
    76  
10.5 Inability to Determine Rates
    77  
10.6 Reserves on LIBOR Rate Loans
    77  
10.7 Certificates of Lenders
    77  
 
       
ARTICLE XI — DEFINITIONS
    77  
 
       
11.1 Defined Terms
    77  
11.2 Other Interpretive Provisions
    98  
11.3 Accounting Terms and Principles
    99  
11.4 Payments
    99  
 
       

 

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1(a)
  Revolving Loan Commitments
Schedule 3.5
  Litigation
Schedule 3.7
  ERISA
Schedule 3.8
  Margin Stock
Schedule 3.9
  Real Estate
Schedule 3.12
  Environmental
Schedule 3.15
  Labor Relations
Schedule 3.17
  Brokers’ and Transaction Fees
Schedule 3.19
  Ventures, Subsidiaries and Affiliates; Outstanding Stock
Schedule 3.20
  Jurisdiction of Organization; Chief Executive Office
Schedule 3.21
  Deposit Accounts and Other Accounts
Schedule 3.22
  Bonding; Licenses
Schedule 4.2
  Borrower’s Website Address
Schedule 4.15
  Post-Closing Obligations
Schedule 5.1
  Liens
Schedule 5.4
  Investments
Schedule 5.5
  Indebtedness
Schedule 5.9
  Contingent Obligations
 
    EXHIBITS

 
   
Exhibit 1.1(b)
  Form of L/C Request
Exhibit 1.6
  Form of Notice of Conversion/Continuation
Exhibit 2.1
  Closing Checklist
Exhibit 4.2(b)
  Form of Compliance Certificate
Exhibit 5.4
  Form of Joint Venture Certificate
Exhibit 11.1(a)
  Form of Assignment
Exhibit 11.1(c)
  Form of Notice of Borrowing
Exhibit 11.1(d)
  Form of Revolving Note

 

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, restated, supplemented or otherwise modified and/or restated
from time to time, this “Agreement”) is entered into as of November 10, 2011, by
and among Rentech Nitrogen, LLC, a Delaware limited liability company, formerly
known as Rentech Energy Midwest Corporation (“Borrower”), Rentech Nitrogen
Partners, L.P., a Delaware limited partnership (“Partnership”), the other
Persons party hereto that are designated as a “Credit Party”, General Electric
Capital Corporation, a Delaware corporation (in its individual capacity, “GE
Capital”), as agent (in such capacity, “Agent”) for the several financial
institutions from time to time party to this Agreement (collectively, the
“Lenders” and individually each a “Lender”) and for itself as a Lender and such
Lenders.
RECITALS
A. Borrower has requested, and the Lenders have agreed to make available to
Borrower, a revolving credit facility (including a letter of credit
sub-facility), upon and subject to the terms and conditions set forth in this
Agreement to (i) provide for working capital, capital expenditures and other
general corporate purposes of Borrower and its Subsidiaries, and (ii) fund
certain fees and expenses associated with the funding of the Loans and
consummation of the Related Transactions and the other transactions contemplated
thereby.
B. Borrower desires to secure all of its Obligations under the Loan Documents by
granting to Agent, for the benefit of Agent and the Secured Parties, a security
interest in and lien upon substantially all of its Property.
C. Partnership directly owns all of the Stock and Stock Equivalents of Borrower
and is willing to guaranty all of the Obligations and to pledge to Agent, for
the benefit of Agent and the Secured Parties, all of the Stock and Stock
Equivalents of Borrower and substantially all of its other Property to secure
the Obligations.

 

1



--------------------------------------------------------------------------------



 



AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
ARTICLE I -
THE CREDITS
1.1 Amounts and Terms of Commitments.
(a) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to Borrower (each such Loan, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate principal amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(a)
under the heading “Revolving Loan Commitments” (such amount as the same may be
reduced or increased from time to time in accordance with this Agreement, being
referred to herein as such Lender’s “Revolving Loan Commitment”); provided,
however, that, after giving effect to any Borrowing of Revolving Loans, the
aggregate principal amount of all outstanding Revolving Loans shall not exceed
the Maximum Revolving Loan Balance. Subject to the other terms and conditions
hereof, amounts borrowed under this Section 1.1(a) may be repaid and reborrowed
from time to time. The “Maximum Revolving Loan Balance” from time to time will
be the Aggregate Revolving Loan Commitment then in effect less, the aggregate
amount of Letter of Credit Obligations. If at any time the then outstanding
principal balance of Revolving Loans exceeds the Maximum Revolving Loan Balance,
then Borrower shall immediately prepay outstanding Revolving Loans in an amount
sufficient to eliminate such excess.
(b) Letters of Credit. (i) Conditions. On the terms and subject to the
conditions contained herein, Borrower may request that one or more L/C Issuers
Issue, in accordance with such L/C Issuers’ usual and customary business
practices, and for the account of Borrower, Letters of Credit (denominated in
Dollars) from time to time on any Business Day during the period from the
Closing Date through the earlier of (x) the Final Availability Date and
(y) seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that no L/C Issuer shall Issue
any Letter of Credit upon the occurrence of any of the following or, if after
giving effect to such Issuance:
(A) (i) Availability would be less than zero, or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $2,500,000 (the “L/C
Sublimit”);
(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of Borrower and such L/C Issuer have
the option to prevent such renewal before the expiration of such term or any
such period and (y) neither such L/C Issuer nor Borrower shall permit any such
renewal to extend such expiration date beyond the date set forth in clause (iii)
above; or
(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by Borrower, the documents that such L/C Issuer generally uses in the
Ordinary Course of Business for the Issuance of letters of credit of the type of
such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

 

2



--------------------------------------------------------------------------------



 



Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letters of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required Lenders that any condition precedent contained
in Section 2.2 is not satisfied and ending on the date all such conditions are
satisfied or duly waived.
Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Sections 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations
of such Non-Funding Lender or Impacted Lender have been reallocated to other
Revolving Lenders in a manner consistent with Section 1.11(e)(ii).
(ii) Notice of Issuance. Borrower shall give the relevant L/C Issuer and Agent a
notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 12:00
noon (New York time) on the third Business Day prior to the date of such
requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(b) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”).
(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.
(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

 

3



--------------------------------------------------------------------------------



 



(v) Reimbursement Obligations of Borrower. Borrower agrees to pay to the L/C
Issuer of any Letter of Credit, or to Agent for the benefit of such L/C Issuer,
each L/C Reimbursement Obligation owing with respect to such Letter of Credit no
later than the first Business Day after Borrower receives notice from such L/C
Issuer or from Agent that payment has been made under such Letter of Credit or
that such L/C Reimbursement Obligation is otherwise due (the “L/C Reimbursement
Date”) with interest thereon computed as set forth in clause (A) below. In the
event that any L/C Reimbursement Obligation is not repaid by Borrower as
provided in this clause (v) (or any such payment by Borrower is rescinded or set
aside for any reason), such L/C Issuer shall promptly notify Agent of such
failure (and, upon receipt of such notice, Agent shall notify each Revolving
Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be payable on demand by Borrower with interest
thereon computed (A) from the date on which such L/C Reimbursement Obligation
arose to the L/C Reimbursement Date, at the interest rate applicable during such
period to Revolving Loans that are Base Rate Loans and (B) thereafter until
payment in full, at the interest rate specified in Section 1.3(c) to past due
Revolving Loans that are Base Rate Loans (regardless of whether or not an
election is made under such subsection).
(vi) Reimbursement Obligations of the Revolving Credit Lenders.
(1) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to Section 1.11(e)(ii)).
(2) By making any payment described in clause (1) above (other than during the
continuation of an Event of Default under Section 7.1(f) or 7.1(g)), such Lender
shall be deemed to have made a Revolving Loan to Borrower, which, upon receipt
thereof by Agent for the benefit of such L/C Issuer, Borrower shall be deemed to
have used in whole to repay such L/C Reimbursement Obligation. Any such payment
that is not deemed a Revolving Loan shall be deemed a funding by such Lender of
its participation in the applicable Letter of Credit and the Letter of Credit
Obligation in respect of the related L/C Reimbursement Obligations. Such
participation shall not otherwise be required to be funded. Following receipt by
any L/C Issuer of any payment from any Lender pursuant to this clause (vi) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay to the Agent, for the benefit of such Lender, all amounts
received by such L/C Issuer (or to the extent such amounts shall have been
received by the Agent for the benefit of such L/C Issuer, the Agent shall
promptly pay to such Lender all amounts received by the Agent for the benefit of
such L/C Issuer) with respect to such portion.
(vii) Obligations Absolute. The obligations of Borrower and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument),

 

4



--------------------------------------------------------------------------------



 



or any modification to any provision of any of the foregoing, (ii) any document
presented under a Letter of Credit being forged, fraudulent, invalid,
insufficient or inaccurate in any respect or failing to comply with the terms of
such Letter of Credit or (iii) any loss or delay, including in the transmission
of any document, (B) the existence of any setoff, claim, abatement, recoupment,
defense or other right that any Person (including any Credit Party) may have
against the beneficiary of any Letter of Credit or any other Person, whether in
connection with any Loan Document or any other Contractual Obligation or
transaction, or the existence of any other withholding, abatement or reduction,
(C) in the case of the obligations of any Revolving Lender, (i) the failure of
any condition precedent set forth in Section 2.2 to be satisfied (each of which
conditions precedent the Revolving Lenders hereby irrevocably waive) or (ii) any
adverse change in the condition (financial or otherwise) of any Credit Party and
(D) any other act or omission to act or delay of any kind of Agent, any Lender
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of
Borrower or any Revolving Lender hereunder. No provision hereof shall be deemed
to waive or limit Borrower’s right to seek repayment of any payment of any L/C
Reimbursement Obligations from the L/C Issuer under the terms of the applicable
L/C Reimbursement Agreement or applicable law.
1.2 Notes. The Revolving Loans made by each Revolving Lender shall be evidenced
by this Agreement and, if requested by such Lender, a Revolving Note payable to
such Lender in an amount equal to such Lender’s Revolving Loan Commitment.
1.3 Interest.
(a) Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear interest on the
outstanding principal amount thereof from the date when made at a rate per annum
equal to the LIBOR or the Base Rate, as the case may be, plus the Applicable
Margin. Each determination of an interest rate by Agent shall be conclusive and
binding on Borrower and the Lenders in the absence of manifest error. All
computations of fees and, with respect to LIBOR Rate Loans, interest payable
under this Agreement shall be made on the basis of a 360-day year and actual
days elapsed and with respect to Base Rate Loans, all computations of interest
payable under this Agreement shall be made on the basis of a 365/366-day year
and actual days elapsed. Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.
(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the Revolving Loans on the Revolving
Termination Date.
(c) Immediately upon the occurrence and during the continuance of an Event of
Default under Section 7.1(f) and 7.1(g), or at the election of Agent or the
Required Lenders upon the occurrence and during the continuance of any other
Event of Default, Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the Loans from and after the
date of occurrence and during the continuance of such Event of Default, at a
rate per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as
the case may be). All such interest shall be payable on demand of Agent or the
Required Lenders.

 

5



--------------------------------------------------------------------------------



 



(d) Anything herein to the contrary notwithstanding, the obligations of Borrower
hereunder shall be subject to the limitation that payments of interest shall not
be required, for any period for which interest is computed hereunder, to the
extent (but only to the extent) that contracting for or receiving such payment
by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement.
1.4 Loan Accounts.
(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.
(b) Agent, acting as a non-fiduciary agent of Borrower solely for tax purposes
and solely with respect to the actions described in this Section 1.4(b), shall
establish and maintain at its address referred to in Section 9.2 (or at such
other address as Agent may notify Borrower) (A) a record of ownership (the
“Register”) in which Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of Agent, each Lender and
each L/C Issuer in the Revolving Loans, L/C Reimbursement Obligations and Letter
of Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit, Letter of Credit Obligations and L/C
Reimbursement Obligations, and any assignment of any such interest, obligation
or right and (B) accounts in the Register in accordance with its usual practice
in which it shall record (1) the names and addresses of the Lenders and the L/C
Issuers (and each change thereto pursuant to Sections 9.9 and 9.22), (2) the
Commitments of each Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, and for LIBOR Rate Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due
and payable or paid in respect of Letters of Credit and (6) any other payment
received by Agent from Borrower and its application to the Obligations.

 

6



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations) and the L/C Reimbursement Obligations are registered obligations,
the right, title and interest of the Lenders and the L/C Issuers and their
assignees in and to such Loans or L/C Reimbursement Obligations, as the case may
be, shall be transferable in accordance with the terms herein and only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein. This Section 1.4 and Section 9.9 shall be
construed so that the Loans and L/C Reimbursement Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.
(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by Borrower, Agent, such Lender or such L/C Issuer during normal business
hours and from time to time upon at least one Business Day’s prior notice. No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the Agent.
1.5 Procedure for Revolving Credit Borrowing.
(a) Each Borrowing of a Revolving Loan shall be made upon Borrower’s irrevocable
(subject to Section 10.5) written notice delivered to Agent substantially in the
form of a Notice of Borrowing or in a writing in any other form acceptable to
Agent, which notice must be received by Agent prior to 12:00 noon (New York
time) (i) on the date which is one (1) Business Day prior to the requested
Borrowing date of each Base Rate Loan, and (ii) on the day which is three
(3) Business Days prior to the requested Borrowing date in the case of each
LIBOR Rate Loan. Such Notice of Borrowing shall specify:
(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000);
(ii) the requested Borrowing date, which shall be a Business Day;
(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and
(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.
(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.
(c) Unless Agent is otherwise directed in writing by Borrower, the proceeds of
each requested Borrowing after the Closing Date will be made available to
Borrower by Agent by wire transfer of such amount to Borrower pursuant to the
wire transfer instructions specified on the signature page hereto.

 

7



--------------------------------------------------------------------------------



 



1.6 Conversion and Continuation Elections.
(a) Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans from Base Rate Loans to LIBOR Rate Loans, (iii) convert any
LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4 if such conversion
is made prior to the expiration of the Interest Period applicable thereto, or
(iv) continue all or any portion of any Loan as a LIBOR Rate Loan upon the
expiration of the applicable Interest Period. Any Loan or group of Loans having
the same proposed Interest Period to be made or continued as, or converted into,
a LIBOR Rate Loan must be in a minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of such amount. Any such election must be made
by Borrower by 12:00 noon (New York time) on the 3rd Business Day prior to
(1) the date of any proposed Revolving Loan which is to bear interest at LIBOR,
(2) the end of each Interest Period with respect to any LIBOR Rate Loans to be
continued as such, or (3) the date on which Borrower wishes to convert any Base
Rate Loan to a LIBOR Rate Loan for an Interest Period designated by Borrower in
such election. If no election is received with respect to a LIBOR Rate Loan by
12:00 noon (New York time) on the 3rd Business Day prior to the end of the
Interest Period with respect thereto, that LIBOR Rate Loan shall be converted to
a LIBOR Rate Loan with an Interest Period of one month. Borrower must make such
election by notice to Agent in writing, including by Electronic Transmission. In
the case of any conversion or continuation, such election must be made pursuant
to a written notice (a “Notice of Conversion/Continuation”) substantially in the
form of Exhibit 1.6 or in a writing in any other form acceptable to Agent. No
Loan shall be made, converted into or continued as a LIBOR Rate Loan, if an
Event of Default has occurred and is continuing and Agent or Required Lenders
have determined not to make or continue any Loan as a LIBOR Rate Loan as a
result thereof.
(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify Borrower and the Lenders of each determination of LIBOR; provided that
any failure to do so shall not relieve Borrower of any liability hereunder or
provide the basis for any claim against Agent. All conversions and continuations
shall be made pro rata according to the respective outstanding principal amounts
of the Loans held by each Lender with respect to which the notice was given.
(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than five (5) different Interest Periods in
effect.
1.7 Optional Prepayments; Commitment Reduction and Termination.
(a) Borrower may, at any time, prepay the Loans (without a reduction or
termination of the Aggregate Revolving Loan Commitment) in whole or in part
without penalty or premium except as provided in Section 10.4.

 

8



--------------------------------------------------------------------------------



 



(b) Borrower shall have the right from time to time to permanently reduce in
part or terminate the Aggregate Revolving Loan Commitment, upon payment of the
amounts required pursuant to Sections 1.9(d) and 10.4, upon at least three
(3) Business Days’ prior written notice delivered to Agent; provided, that any
such reduction shall be in the minimum amount of $5,000,000 and provided that no
such reduction reduces the Aggregate Revolving Loan Commitment to an amount that
is less than the then outstanding Revolving Loans, unless concurrent with such
reduction the outstanding principal balance of the Revolving Loan (including the
outstanding amounts of Letters of Credit) is concurrently reduced such that the
outstanding principal balance of the Revolving Loans (including the outstanding
amount of Letters of Credit) is not greater than the Aggregate Revolving Loan
Commitment as so reduced. Upon any such reduction, the Revolving Loan Commitment
of each Lender shall automatically and permanently be reduced by an amount equal
to such Lender’s ratable share of such reduction. A notice of termination in
respect of the Aggregate Revolving Loan Commitment delivered by Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrower (by notice to
Agent on or prior to the specified effective date) if such condition is not
satisfied and so long as Borrower shall have paid any amounts required to be
paid to any Lender pursuant to Section 10.4 in connection with such notice of
prepayment.
1.8 Repayment of Loans.
(a) Revolving Loan. Borrower shall repay to the Lenders in full on the Revolving
Termination Date the aggregate principal amount of the Revolving Loans and all
other Obligations outstanding on the Revolving Termination Date.
(b) Application of Prepayments. Subject to Section 1.10(c), any prepayments
(other than prepayments under Section 1.7(c)) shall be applied to prepay
outstanding Revolving Loans (without a permanent reduction of the Revolving Loan
Commitment). To the extent permitted by the foregoing, amounts prepaid shall be
applied first to any Base Rate Loans then outstanding and then to outstanding
LIBOR Rate Loans with the shortest Interest Periods remaining. Together with
each prepayment or repayment under Sections 1.7 and 1.8, Borrower shall pay any
amounts required pursuant to Section 10.4 hereof.
1.9 Fees.
(a) Fees. Borrower shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in a letter agreement between Borrower and
Agent dated of even date herewith (as amended from time to time, the “Fee
Letter”).
(b) Unused Commitment Fee. Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender in an amount equal to
(i) the average daily balance of the Revolving Loan Commitment of such Revolving
Lender during the preceding calendar month, less
(ii) the sum of the average daily balance of all Revolving Loans held by such
Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, in each case, during the preceding
calendar month,

 

9



--------------------------------------------------------------------------------



 



(iii) multiplied by one-half of one percent (0.50%) per annum.
The total Unused Commitment Fee paid by Borrower will be equal to the sum of all
of the Unused Commitment Fees due to the Lenders, subject to
Section 1.11(e)(vi). Such fee shall be payable quarterly in arrears on the first
day of the Fiscal Quarter following the date hereof and the first day of each
Fiscal Quarter thereafter. The Unused Commitment Fee provided in this
Section 1.9(b) shall accrue at all times from and after the Closing Date.
(c) Letter of Credit Fee. Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by Borrower, all reasonable costs and expenses incurred by Agent or any Lender
on account of such Letter of Credit Obligations, and (ii) for each Fiscal
Quarter during which any Letter of Credit Obligation shall remain outstanding, a
fee (the “Letter of Credit Fee”) in an amount equal to the product of the
average daily undrawn face amount of all Letters of Credit issued, guaranteed or
supported by risk participation agreements multiplied by a per annum rate equal
to the Applicable Margin with respect to Revolving Loans which are LIBOR Rate
Loans; provided, however, at Agent’s or Required Lenders’ option, while an Event
of Default exists (or automatically while an Event of Default under
Section 7.1(f) or 7.1(g) exists), such rate shall be increased by two percent
(2.00%) per annum. Such fee shall be paid to Agent for the benefit of the
Revolving Lenders in arrears, on the first day of each Fiscal Quarter and on the
date on which all L/C Reimbursement Obligations have been discharged. In
addition, Borrower shall pay to Agent, any L/C Issuer or any prospective L/C
Issuer, as appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s
customary fees at then prevailing rates, without duplication of fees otherwise
payable hereunder (including all per annum fees), charges and expenses of such
L/C Issuer or prospective L/C Issuer in respect of the application for, and the
issuance, negotiation, acceptance, amendment, transfer and payment of, each
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.
(d) Prepayment Fee. If (i) Borrower prepays the Revolving Loan and in connection
therewith reduces or terminates the Aggregate Revolving Loan Commitment, whether
voluntarily or involuntarily and whether before or after acceleration of the
Obligations, (ii) any of the Revolving Loan Commitments are otherwise
terminated, then Borrower shall pay to Agent, for the pro rata benefit of the
applicable Lenders, as liquidated damages and compensation for the costs of
being prepared to make funds available hereunder an amount equal to the
Applicable Percentage multiplied by the amount of the reduction of the Aggregate
Revolving Loan Commitment. As used herein, the term “Applicable Percentage”
shall mean (x) two percent (2.0%), in the case of a prepayment or termination on
or prior to the first anniversary of the Closing Date, (y) zero percent (0%), in
the case of a prepayment or termination after the first anniversary of the
Closing Date. The Credit Parties agree that the Applicable Percentages are a
reasonable calculation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from a prepayment and/or
an early repayment of the Loans or early termination of the Commitments.

 

10



--------------------------------------------------------------------------------



 



1.10 Payments by Borrower.
(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 1:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any Obligation and any proceeds of
Collateral. Borrower hereby authorizes Agent and each Lender to make a Revolving
Loan (which shall be a Base Rate Loan) to pay (i) interest, principal, L/C
Reimbursement Obligations, agent fees, Unused Commitment Fees and Letter of
Credit Fees, in each instance, on the date due, or (ii) after five (5) days’
prior notice to Borrower, other fees, costs or expenses payable by Borrower or
any of its Subsidiaries hereunder or under the other Loan Documents.
(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.
(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all payments made by
Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;
second, to payment of Attorney Costs of Lenders payable or reimbursable by
Borrower under this Agreement;
third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;
fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable;

 

11



--------------------------------------------------------------------------------



 



fifth, to payment of any other amounts owing constituting Obligations; and
sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.
1.11 Payments by the Lenders to Agent; Settlement.
(a) Agent may, on behalf of Lenders, disburse funds to Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to Borrower.
If Agent elects to require that each Lender make funds available to Agent prior
to disbursement by Agent to Borrower, Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Commitment Percentage of the
Loan requested by Borrower no later than the Business Day prior to the scheduled
Borrowing date applicable thereto, and each such Lender shall pay Agent such
Lender’s Commitment Percentage of such requested Loan, in same day funds, by
wire transfer to Agent’s account, as set forth on Agent’s signature page hereto,
no later than 12:00 noon (New York time) on such scheduled Borrowing date. If
any Lender fails to pay its Commitment Percentage within one (1) Business Day
after Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Any repayment required pursuant to this
Section 1.11(a) shall be without premium or penalty. Nothing in this Section
1.11(a) or elsewhere in this Agreement or the other Loan Documents, including
the remaining provisions of Section 1.11, shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Agent any Lender or Borrower may have against any Lender as a result of any
default by such Lender hereunder.
(b) [Reserved]
(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify Borrower and Borrower shall immediately repay such amount to
Agent. Nothing in this Section 1.11(c) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrower
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. Without limiting the provisions of Section 1.11(b),
to the extent that Agent advances funds to Borrower on behalf of any Revolving
Lender and is not reimbursed therefor on the same Business Day as such advance
is made, Agent shall be entitled to retain for its account all interest accrued
on such advance from the date such advance was made until reimbursed by the
applicable Revolving Lender.

 

12



--------------------------------------------------------------------------------



 



(d) Return of Payments.
(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to Borrower or such other Person,
without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
(e) Non-Funding Lenders.
(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, to fund any purchase of any participation to be made or funded by it, or
to make any payment required by it hereunder on the date specified therefor
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of any such participation, or make any other payment required
hereunder on such date, and neither Agent nor, other than as expressly set forth
herein, any other Lender shall be responsible for the failure of any Non-Funding
Lender to make a loan, fund the purchase of a participation or make any other
payment required hereunder.
(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit), at Agent’s election
at any time or upon any L/C Issuer’s written request delivered to Agent (whether
before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment (calculated as if the
Non-Funding Lender’s Commitment Percentage was reduced to zero and each other
Revolving Lender’s (other than an Impacted Lender’s) Commitment Percentage had
been increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, and outstanding Letter of Credit
Obligations to exceed its Revolving Loan Commitment.

 

13



--------------------------------------------------------------------------------



 



(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
Section 9.1) for any voting or consent rights under or with respect to any Loan
Document, provided that (A) the Commitment of a Non-Funding Lender may not be
increased, extended or reinstated, (B) the principal of a Non-Funding Lender’s
Loans may not be reduced or forgiven, and (C) the interest rate applicable to
Obligations owing to a Non-Funding Lender may not be reduced, in each case,
without the consent of such Non-Funding Lender. Moreover, for the purposes of
determining Required Lenders, the Loans, Letter of Credit Obligations, and
Commitments held by Non-Funding Lenders shall be excluded from the total Loans
and Commitments outstanding.
(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all portions of any payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof. Agent shall be
entitled to hold as cash collateral in a non-interest bearing account up to an
amount equal to such Non-Funding Lender’s pro rata share, without giving effect
to any reallocation pursuant to Section 1.11(e)(ii), of all Letter of Credit
Obligations until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated. Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender. With
respect to such Non-Funding Lender’s failure to fund Revolving Loans or purchase
participations in Letters of Credit or Letter of Credit Obligations, any amounts
applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Revolving Loan or amount of the participation required to be funded
and, if necessary to effectuate the foregoing, the other Revolving Lenders shall
be deemed to have sold, and such Non-Funding Lender shall be deemed to have
purchased, Revolving Loans or Letter of Credit participation interests from the
other Revolving Lenders until such time as the aggregate amount of the Revolving
Loans and participations in Letters of Credit and Letter of Credit Obligations
are held by the Revolving Lenders in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment. Any amounts owing by a
Non-Funding Lender to Agent which are not paid when due shall accrue interest at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans. In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of (A) all
unpaid obligations owing by such Lender to the Agent, L/C Issuers, and other
Lenders under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans and Letter of Credit Obligations, plus, without duplication,
(B) all amounts of such Non-Funding Lender reallocated to other Lenders pursuant
to Section 1.11(e)(ii).

 

14



--------------------------------------------------------------------------------



 



(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause (a)
of the definition of Non-Funding Lender if such Lender fully pays to Agent, on
behalf of the applicable Secured Parties, the Aggregate Excess Funding Amount,
plus all interest due thereon. Any such cure shall not relieve any Lender from
liability for breaching its contractual obligations hereunder.
(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and Borrower shall not be required to pay, such Lender’s portion of the
Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to Section 1.11(e)(ii), during the period of
time that such reallocation remains in effect, the Letter of Credit Fee payable
with respect to such reallocated portion shall be payable to (A) all Revolving
Lenders based on their pro rata share of such reallocation or (B) to the L/C
Issuer for any remaining portion not reallocated to any other Revolving Lenders.
(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion, on E-Systems.
ARTICLE II -
CONDITIONS PRECEDENT
2.1 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner satisfactory to Agent:
(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;
(b) Related Transactions. The Related Transactions shall have been consummated
in the manner contemplated by the Related Agreements and shall otherwise be in
form and substance reasonably satisfactory to Agent;
(c) Repayment of Prior Lender Obligations. Agent shall have received evidence
reasonably satisfactory to Agent confirming that all obligations owing by any
Credit Party to Prior Lender have been repaid in full and all Liens upon any of
the Property of the Credit Parties or any of their Subsidiaries in favor of
Prior Lender shall have been terminated by Prior Lender (including copies of UCC
termination statements to be filed with the appropriate Governmental
Authorities).

 

15



--------------------------------------------------------------------------------



 



2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:
(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;
(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligation), and Agent or Required Lenders
shall have determined not to make any Loan or incur any Letter of Credit
Obligation as a result of that Default or Event of Default;
(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance;
The request by Borrower and acceptance by Borrower of the proceeds of any Loan
or the incurrence of any Letter of Credit Obligations shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents.
ARTICLE III -
REPRESENTATIONS AND WARRANTIES
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:
3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:
(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;
(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, the Loan Documents and the
Related Agreements to which it is a party;

 

16



--------------------------------------------------------------------------------



 



(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and
(d) is in compliance with all Requirements of Law;
except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
Related Agreement to which such Person is party, have been duly authorized by
all necessary action, and do not and will not:
(a) contravene the terms of any of that Person’s Organization Documents;
(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or
(c) violate any material Requirement of Law in any material respect.
3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement, any other Loan Document or Related Agreement except
(a) for recordings and filings in connection with the Liens granted to Agent
under the Collateral Documents, (b) those obtained or made on or prior to the
Closing Date and (c) in the case of any Related Agreement, those which, if not
obtained or made, would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
3.4 Binding Effect. This Agreement and each other Loan Document and Related
Agreement to which any Credit Party or any Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

17



--------------------------------------------------------------------------------



 



3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:
(a) purport to affect or pertain to this Agreement, any other Loan Document or
Related Agreement, or any of the transactions contemplated hereby or thereby; or
(b) would reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any Requirement
of Law.
3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the Related Transactions.
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.
3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of all material Benefit Plans. As of the Closing Date,
there are no Title IV Plans or Multiemployer Plans. Each Benefit Plan, and each
trust thereunder, intended to qualify for tax exempt status under Section 401(a)
or 501(a) of the Code so qualifies. Except for those that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, (x) each
Benefit Plan is in compliance with applicable provisions of ERISA, the Code and
other applicable Requirements of Law, (y) there are no existing or pending (or
to the knowledge of any Credit Party, threatened) claims (other than routine
claims for benefits in the Ordinary Course of Business), sanctions, actions,
lawsuits or other proceedings or investigation involving any Benefit Plan to
which any Credit Party incurs or otherwise has any Liability, whether fixed or
contingent, and (z) no ERISA Event is reasonably expected to occur. On the
Closing Date, no ERISA Event has occurred in connection with which obligations
and liabilities (contingent or otherwise) remain outstanding.
3.8 Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 4.10, and are intended to be and shall be used in compliance with
Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not
be used for the purpose of purchasing or carrying Margin Stock. As of the
Closing Date, no Credit Party and no Subsidiary of any Credit Party owns any
Margin Stock.

 

18



--------------------------------------------------------------------------------



 



3.9 Title to Properties. (a) Schedule 3.9 sets forth a true and complete list of
(x) each parcel of real property owned by any Credit Party and each of their
Subsidiaries (together with all plants, buildings, structures, installations,
fixtures, fittings, improvements, betterments and additions situated thereon,
all privileges and appurtenances thereto and all easements and rights-of-way
used or useful in connection therewith, the “Owned Real Estate”), showing the
record title holder, legal address, and a permanent index number with respect to
each such parcel of Owned Real Estate, (y) each parcel of Leased Real Estate
used by the Credit Parties and their Subsidiaries, together with a list of all
Real Estate Leases, and (z) any other parcel of real property at which any
Collateral is located. With respect to each parcel of Real Estate, except as
noted on Schedule 3.9: (i) a Credit Party has good, valid and marketable title
in fee simple to, or valid leasehold interests in, such parcel of Real Estate,
free and clear of all Liens other than Permitted Liens; (ii) the applicable
Credit Party has not assigned, transferred, conveyed, mortgaged, leased,
subleased, licensed, deeded in trust or encumbered any interest in such parcel
of Real Estate; and (iii) there are no other parties other than the Credit
Parties or one or more of their respective Subsidiaries occupying the Real
Estate. With respect to each Real Estate Lease, except as noted on Schedule 3.9:
(i) such Real Estate Lease is in full force and effect and enforceable by the
Credit Party or its Subsidiaries party thereto in accordance with its terms;
(ii) neither the Credit Party or its Subsidiaries party thereto nor any other
party thereto is in breach of or default thereunder (and to the knowledge of
Borrower, no event has occurred which with notice or the passage of time or both
would constitute a breach or default thereunder); (iii) there are no disputes,
oral agreements, or forbearance programs in effect as to such Real Estate Lease;
and (iv) there are no other parties other than any Credit Party or its
Subsidiaries occupying the subject Leased Real Estate.
(b) Schedule 3.9 also describes any outstanding purchase options, rights of
first refusal, rights of first offer or other similar contractual rights
pertaining to the Real Estate or any portion thereof or interest therein. None
of the Real Estate, nor any portion thereof nor interest therein, is affected by
or the subject of any pending or, to the knowledge of Borrower contemplated or
threatened condemnation, expropriation or other proceeding in eminent domain.
Neither the Real Estate nor the use or occupancy thereof violates in any
material way any applicable certificates, licenses, permits, covenants,
conditions or restrictions, whether federal, state, local or private, and the
Real Estate has received all required certificates, licenses, permits,
authorizations and approvals in connection with the use and occupancy thereof.
Except as set forth on Schedule 3.9, each parcel of Real Estate is supplied
with, or has access to, utilities and other services necessary for the effective
operation of the business of the Credit Parties and their Subsidiaries,
including electricity, water, telephone, sanitary sewer, storm sewer and natural
gas, and has not, during the last two years, experienced any material
interruption in the delivery of adequate quantities of any such utilities or
services utilized or required in the operation of the business of the Credit
Parties and their Subsidiaries at the Real Estate. The Real Estate and all
improvements and fixtures on or included within the same are in good condition,
working order and repair and do not require material repair or replacement in
order to serve their intended purposes, including use and operation consistent
with their present use and operation, except (i) as disclosed on Schedule 3.9
and (ii) for scheduled maintenance, repairs and replacements conducted or
required in the Ordinary Course of Business. Except as noted in Schedule 3.12,
there are no claims, actions, governmental investigations, litigation or
proceedings which are pending or, to the knowledge of Borrower, threatened
against or otherwise relating to the Real Estate or any portion thereof or
interest therein. None of the Real Estate, nor the current use and occupancy
thereof, violates in any material respect any easement, covenant, condition,
restriction, similar provision in any instrument of record or other unrecorded
agreement, or other Lien affecting such Real Estate. All real estate Taxes and
assessments which may be due and payable with respect to the Real Estate have
been paid. The Credit Parties and their Subsidiaries have not received any
notice of any special Tax or assessment affecting any Real Estate, and no such
Taxes or assessments are pending or, to the knowledge of Borrower, threatened.

 

19



--------------------------------------------------------------------------------



 



(c) Each of the Credit Parties and each of their respective Subsidiaries has
good and valid title to all owned personal property and valid leasehold
interests in all leased personal property, in each instance, used in the
ordinary conduct of their respective businesses, free and clear of all Liens
other than Permitted Liens.
3.10 Taxes. All federal and state income and franchise and other material tax
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by any Credit Party have been filed with the appropriate Governmental
Authorities, all such Tax Returns are true and correct in all material respects,
and all material taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves, if any, are maintained on the books
of the appropriate Credit Party in accordance with GAAP. As of the Closing Date,
no Tax Return is under audit or examination by any Governmental Authority and no
notice of any audit or examination or any assertion of any material claim for
Taxes has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by each Credit Party from their respective employees
for all periods in full and complete compliance with the tax, social security
and unemployment withholding provisions of applicable Requirements of Law in all
material respects and such withholdings have been timely paid to the respective
Governmental Authorities. No Credit Party has participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b) or
has been a member of an affiliated, combined or unitary group other than the
group of which a Credit Party is the common parent. As of the Closing Date, no
election will be in effect pursuant to Treasury Regulation Section 301.7701-3(g)
to treat either Partnership or Borrower as an association taxable as a
corporation for federal income Tax purposes.
3.11 Financial Condition.
(a) Each of (i) the audited consolidated balance sheet of REMC and its
Subsidiaries dated September 30, 2010, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of REMC and its Subsidiaries dated September 30, 2011 and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the twelve fiscal months then ended:
(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and
(y) present fairly in all material respects the consolidated financial condition
of Partnership and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

 

20



--------------------------------------------------------------------------------



 



(b) The pro forma unaudited consolidated balance sheet of Partnership and its
Subsidiaries dated September 30, 2011 delivered on the Closing Date was prepared
by Partnership giving pro forma effect to the funding of the Loans and Related
Transactions, was based on the unaudited consolidated and consolidating balance
sheets of Partnership and its Subsidiaries dated September 30, 2011, and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in a manner consistent with GAAP.
(c) Since September 30, 2010, there has been no Material Adverse Effect.
(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.
(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent Borrower’s good faith estimate of future financial performance and are
based on assumptions believed by Borrower to be fair and reasonable in light of
current market conditions, it being acknowledged and agreed by Agent and Lenders
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results.
3.12 Environmental Matters. Except as set forth in Schedule 3.12 and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
Credit Parties and their Subsidiaries, (a) the operations of each Credit Party
and each Subsidiary of each Credit Party are and have been in compliance, in all
material respects, with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary of any Credit Party is
party to, and no Real Estate currently (or to the knowledge of any Credit Party
previously) owned, leased, subleased, operated or otherwise occupied by the
Credit Parties and their Subsidiaries is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Credit Party,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release or, to
the knowledge of such Credit Party or Subsidiary, any threatened Release of
Hazardous Materials at, to or from any Real Estate in violation of or requiring
reporting under Environmental Laws, (e) other than Borrower’s raw materials or
products which are stored or produced thereon in compliance in all material
respects with Environmental Laws, no Real Estate currently (or to the knowledge
of any Credit Party previously) owned, leased, subleased, operated or otherwise
occupied by or for any such Credit Party and each Subsidiary of each Credit
Party is contaminated with or contains Hazardous Materials in amounts or
concentrations which could be reasonably expected to give rise to liability
under Environmental Laws, and (f) no Credit

 

21



--------------------------------------------------------------------------------



 



Party and no Subsidiary of any Credit Party (i) is or has been engaged in, or
has permitted any current or former tenant to engage in, operations in violation
of any Environmental Law in any material respect or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law or communicating to any Credit Party or Subsidiary notice of
liability or potential liability under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.) or similar
Environmental Laws.
3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.
3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by Borrower, (c) the consummation of the Related Transactions
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, both the Credit Parties taken as a whole and Borrower individually
are Solvent.
3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.15, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of GP, any Credit Party or any Subsidiary
of any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of GP, any
Credit Party or any Subsidiary of any Credit Party and (c) no such
representative has sought certification or recognition with respect to any
employee of GP, any Credit Party or any Subsidiary of any Credit Party.
3.16 Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------



 



3.17 Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.17 and
except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s or broker’s fee in connection with the transactions contemplated
hereby.
3.18 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Properties
in localities where such Person operates. A true and complete listing of such
insurance, including issuers, coverages and deductibles, has been provided to
Agent.
3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person. All issued and outstanding Stock
and Stock Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of Borrower and Subsidiaries of Borrower, those in favor of Agent,
for the benefit of the Secured Parties. All such securities were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities. All of the issued and outstanding Stock of each Credit Party (other
than Partnership), and each Subsidiary of each Credit Party is owned by each of
the Persons and in the amounts set forth in Schedule 3.19. Except as set forth
in Schedule 3.19, there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries. Set forth in Schedule 3.19 is a true and complete organizational
chart of Rentech and all of its Subsidiaries as of the Closing Date.
3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the Closing Date,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.
3.21 Deposit Accounts and Other Accounts. Schedule 3.21 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.
3.22 Bonding; Licenses. Except as set forth in Schedule 3.22, as of the Closing
Date, no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

 

23



--------------------------------------------------------------------------------



 



3.23 Related Agreements. As of the Closing Date, Borrower has delivered to Agent
complete and correct copies of the Related Agreements (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
material documents delivered pursuant thereto or in connection therewith). No
Credit Party and, to the best of each Credit Party’s knowledge, no other Person
party thereto is in default in the performance or compliance with any provisions
thereof. The Related Agreements comply in all material respects with, and the
Related Transactions have been consummated in all material respects in
accordance with, all applicable Requirements of Law. The Related Agreements are
in full force and effect as of the Closing Date and have not been terminated,
rescinded or withdrawn. All material requisite approvals by Governmental
Authorities having jurisdiction over the Credit Parties or the other Persons
referenced therein with respect to the transactions contemplated by the Related
Agreements have been obtained, and no such approvals impose any conditions to
the consummation of the transactions contemplated by the Related Agreements or
to the conduct by Credit Parties of its business thereafter. To the best of each
Credit Party’s knowledge, the representations or warranties of each party
thereto in the Related Agreements are true and correct in all material respects.
Each of the representations and warranties given by each applicable Credit Party
in the Related Agreements is true and correct in all material respects (without
duplication of any materiality qualifier contained therein). Notwithstanding
anything contained in the Related Agreements to the contrary, such
representations and warranties of the Credit Parties are incorporated into this
Agreement by this Section 3.23 and shall, solely for purposes of this Agreement
and the benefit of Agent and Lenders, survive the consummation of the Related
Transactions.
3.24 Status of Partnership and Affiliates. Partnership has not engaged in any
business activities and does not own any Property other than (i) ownership of
the Stock and Stock Equivalents of Borrower, (ii) activities and contractual
rights incidental to maintenance of its corporate existence, and (iii) the
entering into and performance of its obligations under the Loan Documents and
the Related Agreements to which it is a party. GP has not engaged in any
business activities and does not own any Property other than activities or
Property relating to being the general partner of Partnership in accordance with
Section 7.5 of the Partnership Agreement and the employer of employees or
services to be provided, in each case, for the benefit of Borrower. RNHI does
not own any Property other than ownership of the Stock and Stock Equivalents of
Partnership and GP.
3.25 Full Disclosure. None of the statements contained in each exhibit, report,
statement or certificate furnished by or on behalf of any Credit Party or any of
their Subsidiaries in connection with the Loan Documents (including the offering
and disclosure materials, if any, delivered by or on behalf of any Credit Party
to Agent or the Lenders prior to the Closing Date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading in any material respect
as of the time when made or delivered.

 

24



--------------------------------------------------------------------------------



 



3.26 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.
3.27 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.
3.28 Solvency. The Credit Parties and their Subsidiaries, on a consolidated
basis, are Solvent.

 

25



--------------------------------------------------------------------------------



 



ARTICLE IV -
AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). Borrower shall deliver to Agent
and each Lender by Electronic Transmission and in detail reasonably satisfactory
to Agent and the Required Lenders:
(a) as soon as available, but not later than (i) with respect to the 2012 Fiscal
Year, one hundred and five (105) days after the end of such Fiscal Year, and
(ii) with respect to each Fiscal Year thereafter, ninety (90) days after the end
of such Fiscal Year, a copy of the annual report filed by Partnership with the
Securities and Exchange Commission in accordance with the Securities Exchange
Act of 1934, as amended, which includes a copy of the audited consolidated and
consolidating balance sheets of Partnership and each of its Subsidiaries as at
the end of such Fiscal Year and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, and accompanied by the report of any “Big Four” or other
nationally recognized independent public accounting firm reasonably acceptable
to Agent which report shall (i) contain an unqualified opinion, stating that
such consolidated financial statements present fairly in all material respects
the financial position for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years for REMC and Borrower, as applicable, and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status; and
(b) within (i) with respect to each Fiscal Quarter during the 2012 Fiscal Year
(other than the Fiscal Quarter ending at the end of the 2012 Fiscal Year), fifty
(50) days after the end of each such Fiscal Quarter, and (ii) with respect to
each Fiscal Quarter thereafter (other than a Fiscal Quarter ending at the end of
a Fiscal Year), forty-five (45) days after the end of each Fiscal Quarter, a
copy of the quarterly report filed by Partnership with the Securities and
Exchange Commission in accordance with the Securities Exchange Act of 1934, as
amended, which includes a copy of the consolidated and consolidating financial
information regarding Partnership and its Subsidiaries, including (i) unaudited
balance sheets as of the close of such Fiscal Quarter and the related statements
of income and cash flow for that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter and (ii) unaudited statements of income and cash
flows for such Fiscal Quarter, in each case setting forth in comparative form
the figures for the corresponding period in the prior year and the figures
contained in the projections for such Fiscal Year, all prepared in accordance
with GAAP (subject to normal year-end adjustments).
(c) as soon as available, but not later than thirty (30) days after the end of
each fiscal month of each year, a copy of the unaudited consolidated and
consolidating balance sheets of Partnership and each of its Subsidiaries, and
the related consolidated and consolidating statements of income, shareholders’
equity and cash flows as of the end of such fiscal month and for the portion of
the Fiscal Year then ended, all certified on behalf of Borrower by an
appropriate Responsible Officer of Borrower as being complete and correct and
fairly presenting, in all material respects, in accordance with GAAP, the
financial position and the results of operations of Partnership and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures.
(d) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Year, an annual operating plan for Partnership and its
Subsidiaries, on a consolidated and consolidating basis, approved by the GP for
the following Fiscal Year, which (i) includes a statement of all of the material
assumptions on which such plan is based, (ii) includes monthly balance sheets
and a monthly budget for the following year and (iii) integrates sales, gross
profits, operating expenses, operating profit, cash flow projections and
Borrowing projections, all prepared on the same basis and in similar detail as
that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance).

 

26



--------------------------------------------------------------------------------



 



4.2 Certificates; Other Information. Borrower shall furnish to Agent and each
Lender by Electronic Transmission:
(a) together with each delivery of financial statements pursuant to
Sections 4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by a Responsible Officer of Borrower, describing the
operations and financial condition of the Credit Parties and their Subsidiaries
for the fiscal month and the portion of the Fiscal Year then ended (or for the
Fiscal Year then ended in the case of annual financial statements), and (ii) a
report setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the most recent projections for the current Fiscal Year and discussing the
reasons for any significant variations;
(b) concurrently with the delivery of the financial statements referred to in
Sections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly completed
Compliance Certificate in the form of Exhibit 4.2(b), certified on behalf of
Borrower by a Responsible Officer of Borrower;
(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;
(d) promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Credit Party made by such accountants, including any comment
letters submitted by such accountants to management of any Credit Party in
connection with their services;
(e) from time to time (but not more frequently than one per Fiscal Year in the
absence of the occurrence of a Default or an Event of Default), if Agent
determines that obtaining appraisals is necessary in order for Agent or any
Lender to comply with applicable laws or regulations (including any appraisals
required to comply with FIRREA), and at any time if a Default or an Event of
Default shall have occurred and be continuing, Agent may, or may require
Borrower to, in either case at Borrower’s expense, obtain appraisals in form and
substance and from appraisers reasonably satisfactory to Agent stating the then
current fair market value of all or any portion of the personal property of any
Credit Party or any Subsidiary of any Credit Party and the fair market value or
such other value as determined by Agent (for example, replacement cost for
purposes of Flood Insurance) of any Real Estate of any Credit Party or any
Subsidiary of any Credit Party;
(f) concurrently with the delivery of the financial statements referred to in
Section 4.1(b), a certificate of a Responsible Officer of Borrower setting forth
in reasonable detail any Margin Stock owned by each Credit Party and each
Subsidiary of each Credit Party as of the last day of such Fiscal Quarter;

 

27



--------------------------------------------------------------------------------



 



(g) no later than 90 days after the end of each Fiscal Year, annual insurance
reports (summarizing insurance coverage at the end of such Fiscal Year) of the
Credit Parties and their Subsidiaries in form and substance satisfactory to
Agent; and
(h) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 4.1(a) or (b) or Section
4.2(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Partnership posts such
documents, or provides a link thereto on Partnership’s website on the Internet
at the website address listed on Schedule 4.2, (ii) on which such documents are
posted on Partnership’s behalf on an Internet or intranet website, if any, to
which each Lender and Agent have access (whether a commercial, third-party
website or whether sponsored by Agent), or (iii) on which Borrower provides to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents (delivery of the Compliance Certificates required to
be delivered pursuant to Section 4.2(b) also being deemed delivered on such date
if included within such electronic mail under this clause (iii)); provided,
Borrower shall upon the request of Agent provide to Agent paper copies of any
such electronically delivered Compliance Certificates); provided further, that
Borrower shall notify Agent (by telecopier or electronic mail) of the posting of
any such documents pursuant to clause (i) or (ii) above and provide to Agent by
electronic mail electronic versions (i.e., soft copies) of such documents, and
Agent hereby agrees that it shall use reasonable commercial efforts to post such
documents received pursuant to this clause (iii) on Borrower’s behalf to a
commercial, third-party or other website sponsored by Agent and notify the
Lenders of such posting. Except as expressly provided in the foregoing clause
(iii), Agent shall have no obligation to request the delivery or to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
4.3 Notices. Borrower shall notify promptly Agent and each Lender of each of the
following (and in no event later than three (3) Business Days after a
Responsible Officer becoming aware thereof):
(a) the occurrence or existence of any Default or Event of Default;
(b) any breach or non performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

 

28



--------------------------------------------------------------------------------



 



(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;
(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $5,000,000 (or its equivalent in
another currency or currencies) or more, (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement, any other
Loan Document or any Related Agreement;
(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law that would
reasonably be expected to result, either individually or in the aggregate, in
Material Environmental Liabilities, (ii)(A) unpermitted Releases, (B) the
existence of any condition that could reasonably be expected to result in
violations of or Liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or Liability
under any Environmental Law which in the case of clauses (A), (B) and (C) above,
in the aggregate for all such clauses, would reasonably be expected to result in
Material Environmental Liabilities, (iii) the receipt by any Credit Party of
notification that any property of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iv) any proposed acquisition or lease of Real Estate, if such
acquisition or lease would have a reasonable likelihood of resulting in Material
Environmental Liabilities;
(f) (i) on or prior to any filing by any Credit Party of any notice of any
reportable event under Section 4043(b) of ERISA or intent to terminate any Title
IV Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of Credit Party knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any Credit Party knows or has reason to know
that an ERISA Event will or has occurred, a notice describing such ERISA Event,
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Benefit Plan pertaining thereto;
(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;
(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;
(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

29



--------------------------------------------------------------------------------



 



(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Partnership of any Stock or Stock Equivalents); and
(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income,
franchise or other material taxes with respect to any Credit Party and (ii) the
creation of any Contractual Obligation of any Credit Party, or the receipt of
any request directed to any Credit Party, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Each notice pursuant to this Section shall be in electronic form accompanied by
a statement by a Responsible Officer of Borrower, setting forth details of the
occurrence referred to therein, and stating what action Borrower or other Person
proposes to take with respect thereto and at what time. Each notice under
Section 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.
4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:
(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to Borrower’s
Subsidiaries, in connection with transactions permitted by Section 5.3;
(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(c) preserve or renew all of its registered trademarks, trade names and service
marks, the non preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and
(d) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect and
shall comply in all material respects with the terms of its IP Licenses.
4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

30



--------------------------------------------------------------------------------



 



4.6 Insurance.
(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of Borrower) of
a nature and providing such coverage as is sufficient and as is customarily
carried by businesses of the size and character of the business of the Credit
Parties and (ii) cause all such insurance relating to any property or business
of any Credit Party to name Agent as additional insured or loss payee, as
appropriate. All policies of insurance on real and personal property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent) and extra
expense and business interruption endorsements. Such endorsement, or an
independent instrument furnished to Agent, will provide that the insurance
companies will give Agent at least 30 days’ prior written notice before any such
policy or policies of insurance shall be altered or canceled and that no act or
default of the Credit Parties or any other Person shall affect the right of
Agent to recover under such policy or policies of insurance in case of loss or
damage. Each Credit Party shall direct all present and future insurers under its
“All Risk” policies of property insurance to pay all proceeds payable thereunder
directly to Agent. If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Agent reserves the right at any time, upon review of
each Credit Party’s risk profile, to require additional forms and limits of
insurance. Notwithstanding the requirement in clause (i) above, Federal Flood
Insurance shall not be required for any Real Estate that is not located in a
Special Flood Hazard Area. If any Real Estate is located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program, the Credit Parties shall obtain flood insurance for such Real
Estate in such total amount as the Agent may from time to time require.
(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may, with notice to Borrower,
purchase insurance at the Credit Parties’ expense to protect Agent’s and
Lenders’ interests, including interests in the Credit Parties’ and their
Subsidiaries’ properties. This insurance may, but need not, protect the Credit
Parties’ and their Subsidiaries’ interests. The coverage that Agent purchases
may not pay any claim that any Credit Party or any Subsidiary of any Credit
Party makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property. Borrower may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other charges Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance Borrower may be able to obtain on its own.

 

31



--------------------------------------------------------------------------------



 



4.7 Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:
(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;
(d) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, including the Related Agreements, except where the failure
to perform would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect; and
(e) payments to the extent necessary to avoid the imposition of a Lien (other
than any Permitted Lien) with respect to, or the involuntary termination of any
underfunded Benefit Plan.
4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect, and make extracts and
copies (or take originals if reasonably necessary) from all

 

32



--------------------------------------------------------------------------------



 



of such Credit Party’s books and records, and evaluate and make physical
verifications and appraisals of the Inventory and other Collateral in any manner
and through any medium that Agent considers advisable, in each instance, at the
Credit Parties’ expense; provided (1) if no Default or Event of Default exists,
such audits and inspections shall be limited to one per Fiscal Year and (2) the
Credit Parties shall only be obligated to reimburse Agent for the expenses of
one such field examination, audit and inspection per calendar year or more
frequently if an Event of Default has occurred and is continuing. Any Lender may
accompany Agent or its Related Persons in connection with any inspection at such
Lender’s expense.
4.10 Use of Proceeds. Borrower shall use the proceeds of the Loans solely as
follows: (a) to pay costs and expenses of the Related Transactions and costs and
expenses required to be paid pursuant to Section 2.1, and (b) for working
capital, capital expenditures and other general corporate purposes not in
contravention of any Requirement of Law and not in violation of this Agreement.
4.11 Cash Management Systems. As soon as reasonably practicable but in any event
within 90 days after the Closing Date (with extensions approved by Agent in its
sole discretion), each Credit Party shall enter into, and cause each depository
or securities intermediary to enter into, Control Agreements with respect to
each deposit, securities or similar account maintained by such Person (other
than any payroll account so long as such payroll account is a zero balance
account and withholding tax and fiduciary accounts). Any deposit, securities or
similar account (other than any payroll account so long as such payroll account
is a zero balance account and withholding tax and fiduciary accounts) opened by
any Credit Party after the Closing Date shall be subject to a Control Agreement.
4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a collateral access agreement from each landlord, sublandlord
or licensor, as applicable, for each Real Estate Lease, which agreements shall
provide for, among other things, (a) a waiver by such landlord, sublandlord or
licensor of its interest in the Collateral, and (b) permission for Agent to
access the subject Leased Real Estate for the purposes of collecting, selling,
disposing, removing or otherwise handling any Collateral located thereon, which
agreements shall otherwise be reasonably satisfactory in form and substance to
Agent. Each Credit Party shall use commercially reasonably efforts to obtain
bailee waivers from the bailee in possession of any Collateral with respect to
each location where any Collateral is stored or located, which agreement shall
be reasonably satisfactory in form and substance to Agent. If requested by
Agent, the Credit Parties shall use commercially reasonable efforts to deliver
mortgagee waivers, as applicable, that in each case are reasonably satisfactory
in form and substance to Agent.
4.13 Further Assurances.
(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in any material respect in light of the circumstances in which made,
and will promptly disclose to Agent and the Lenders and correct any material
defect or error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.

 

33



--------------------------------------------------------------------------------



 



(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Domestic Subsidiaries (other than
Excluded Subsidiaries) to guaranty the Obligations and to cause each such
Subsidiary to grant to Agent, for the benefit of the Secured Parties, a security
interest in, subject to the limitations hereinafter set forth, all of such
Subsidiary’s Property to secure such guaranty. Furthermore and except as
otherwise approved in writing by Required Lenders, each Credit Party shall, and
shall cause each of its Domestic Subsidiaries (other than Excluded Subsidiaries)
to, pledge all of the Stock and Stock Equivalents of each of its Domestic
Subsidiaries (other than Excluded Subsidiaries) and First Tier Foreign
Subsidiaries (provided that with respect to any First Tier Foreign Subsidiary,
such pledge shall be limited to sixty-five percent (65%) of such Foreign
Subsidiary’s outstanding voting Stock and Stock Equivalents and one hundred
percent (100%) of such Foreign Subsidiary’s outstanding non-voting Stock and
Stock Equivalents) in each instance, to Agent, for the benefit of the Secured
Parties, to secure the Obligations. In connection with each pledge of Stock and
Stock Equivalents, the Credit Parties shall deliver, or cause to be delivered,
to Agent, irrevocable proxies and stock powers and/or assignments, as
applicable, duly executed in blank. In the event any Credit Party or any
Domestic Subsidiary (other than an Excluded Subsidiary) acquires any Real Estate
with a fair market value in excess of $1,000,000, such Person shall promptly
(and in any event within 30 days of such acquisition) execute and/or deliver, or
cause to be executed and/or delivered, to Agent, (I) an appraisal complying with
FIRREA and otherwise in form and substance reasonably satisfactory to Agent,
(II) within forty-five (45) days of receipt of notice from Agent that the
subject property is located in a Special Flood Hazard Area, Federal Flood
Insurance as required by Section 4.6(a), (III) with respect to Real Estate owned
by such Person, a fully executed Mortgage, in form and substance reasonably
satisfactory to Agent, together with an A.L.T.A. lender’s title insurance policy
issued by a title insurer reasonably satisfactory to Agent, in form and
substance and in an amount reasonably satisfactory to Agent, insuring that the
Mortgage is a valid and enforceable first priority Lien on the respective
property, free and clear of all Liens, and containing such endorsements and
other coverages reasonably required by Agent, (IV) if required in addition to
the Mortgage, a UCC fixture filing in form and substance reasonably satisfactory
to Agent; (V) tenant estoppel(s) and subordination, non-disturbance and
attornment agreement(s), in form and substance reasonably satisfactory to Agent,
in the event the subject property is leased from such Credit Party to other
part(ies); (VI) an “insured closing letter” from the insurance company issuing
the A.L.T.A. lender’s title insurance policy, to the extent reasonably required
by Agent; (VII) an opinion from counsel in the state where the subject property
is located which provides, among

 

34



--------------------------------------------------------------------------------



 



other things, that the Mortgage is in proper form to create a valid and
enforceable lien upon the subject property; (VIII) an A.L.T.A. survey performed
within sixty (60) days of the acquisition of such property, certified to Agent
and such other parties requested by Agent, and performed by a licensed surveyor
in the State where the subject property is located, which A.L.T.A. survey shall
contain “Table A” items 1-4, 6, 7(a), 7(b)(1), 7(b)(2), 7(c), 8-9, 11, 13, 14,
16, and 18; and (IX) an environmental site assessment prepared by a qualified
firm reasonably acceptable to Agent, in form and substance satisfactory to
Agent. In addition to the obligations set forth in Sections 4.6(a) and
4.13(b)(s), within forty-five (45) days after written notice from Agent to the
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
the Credit Parties shall satisfy the Federal Flood Insurance requirements of
Section 4.6(a).
4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply and maintain all Real Estate, whether owned, leased,
subleased or otherwise operated or occupied, in compliance with all applicable
Environmental Laws (including by implementing any Remedial Action necessary to
achieve such compliance or that is required by orders and directives of any
Governmental Authority) except where the failure to comply would not reasonably
be expected to, individually or in the aggregate, result in a Material
Environmental Liability. Without limiting the foregoing, if an Event of Default
is continuing or if Agent at any time has a reasonable basis to believe that
there exists a non-de minimis violation or violations of any Environmental Law
by any Credit Party or any Subsidiary of any Credit Party or that there exist
any non-de minimis Environmental Liabilities, then each Credit Party shall,
within 30 days after receipt of a written request from Agent, provide to the
Lenders an environmental assessment report regarding the matters which are the
subject of such Event of Default or reasonable belief, including, where
appropriate, subsurface sampling of soil and groundwater. Such a report shall be
conducted and prepared by a reputable environmental consulting firm reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent.
4.15 Post-Closing Obligations. As a material inducement to Agent and Lenders
entering into and performing their respective obligations under this Agreement,
Borrower hereby agrees to complete delivery and/or performance of each item set
forth on Schedule 4.15 hereto on or prior to the date indicated with respect
thereto on Schedule 4.15.
ARTICLE V -
NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):
(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by Section 5.5(c), including
replacement Liens on the Property currently subject to such Liens securing
Indebtedness permitted by Section 5.5(c);
(b) any Lien created under any Loan Document;

 

35



--------------------------------------------------------------------------------



 



(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non payment of
which is permitted by Section 4.7;
(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar statutory Liens arising in the Ordinary Course of
Business which are not delinquent for more than ninety (90) days or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently prosecuted, which proceedings have the effect
of preventing the forfeiture or sale of the Property subject thereto and for
which adequate reserves in accordance with GAAP are being maintained;
(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;
(f) Liens consisting of judgment or judicial attachment liens not constituting
an Event of Default under Section 7.1(h);
(g) easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary use and conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party on such Property;
(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under Section 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within thirty (30) days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction and the proceeds thereof, and (iii) the principal amount of
the debt secured thereby does not exceed 100% of the cost of such Property;
(i) Liens securing Capital Lease Obligations permitted under Section 5.5(d);
(j) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;

 

36



--------------------------------------------------------------------------------



 



(k) leases, subleases or licenses (by a Credit Party or any Subsidiary of a
Credit Party as lessor, sublessor or licensor) to third parties in the Ordinary
Course of Business not interfering with the business of the Credit Parties or
any of their Subsidiaries;
(l) Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the Uniform Commercial Code;
(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
(n) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by Borrower or any Subsidiary of Borrower in the Ordinary
Course of Business;
(o) Liens arising in connection with the Permitted Sale/Leaseback Transactions;
(p) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
(q) Liens existing on any Property prior to the acquisition thereof by Borrower
or any of its Subsidiaries or existing on any Property of any Person that
becomes a Subsidiary after the Closing Date prior to the time such Person
becomes a Subsidiary; provided, that (i) such Liens are not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (ii) such Liens shall not apply to any other
Property of Borrower or any of its other Subsidiaries, (iii) such Liens shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as applicable, and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof, and (iv) the debt secured by such Lien is
debt permitted under Section 5.5(g) hereof;
(r) other Liens securing liabilities in an aggregate amount not to exceed
$1,000,000 at any time outstanding; provided, that any secured Indebtedness
incurred by the Credit Parties under this Section 5.1(r) shall reduce the amount
of the liabilities permitted to be secured by Liens under Section 5.1(h) by the
amount of such secured Indebtedness; and
(s) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business.

 

37



--------------------------------------------------------------------------------



 



5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or private offering or otherwise, and
accounts and notes receivable, with or without recourse), except:
(a) dispositions of inventory, or worn out or surplus equipment, all in the
Ordinary Course of Business;
(b) dispositions not otherwise permitted hereunder which are made for fair
market value; provided; that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition, (ii) not less than
85% of the aggregate sales price from such disposition shall be paid in cash,
(iii) the aggregate fair market value of all assets so sold by the Credit
Parties and their Subsidiaries, together, shall not exceed in any Fiscal Year
$2,500,000 and (iv) after giving effect to such disposition, the Credit Parties
are in compliance on a pro forma basis with the covenants set forth in
Article VI, recomputed for the most recent Fiscal Quarter for which financial
statements have been delivered;
(c) dispositions of Cash Equivalents;
(d) transactions permitted under Section 5.1(l);
(e) the Permitted Sale/Leaseback Transactions; and
(f) dispositions of carbon credits in excess of the amount of carbon credits
that the Credit Parties reasonably foresee as necessary for the future operation
of the businesses of the Credit Parties.
5.3 Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except Permitted
Acquisitions and except upon not less than three (3) Business Days prior written
notice to Agent, (a) any Subsidiary of Borrower may merge with, or dissolve or
liquidate into, Borrower or a Wholly-Owned Subsidiary of Borrower which is a
Domestic Subsidiary, provided that Borrower or such Wholly-Owned Subsidiary
which is a Domestic Subsidiary shall be the continuing or surviving entity and
all actions required to maintain perfected Liens on the Stock of the surviving
entity and other Collateral in favor of Agent, shall have been completed, and
(b) any Foreign Subsidiary may merge with or dissolve or liquidate into another
Foreign Subsidiary provided if a First Tier Foreign Subsidiary is a constituent
entity in such merger, dissolution or liquidation, either such First Tier
Foreign Subsidiary shall be the continuing or surviving entity or the resulting
First Tier Foreign Subsidiary shall comply with the applicable requirements of
Section 4.13(b).

 

38



--------------------------------------------------------------------------------



 



5.4 Loans and Investments. No Credit Party shall and no Credit Party shall
suffer or permit any of its Subsidiaries to (i) purchase or acquire any Stock or
Stock Equivalents, or any obligations or other securities of, or any interest
in, any Person, including the establishment or creation of a Subsidiary, or
(ii) make any Acquisitions, or any other acquisition of all or substantially all
of the assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase, any advance, loan, extension of credit or
capital contribution to or any other investment in, any Person including
Borrower, any Affiliate of Borrower or any Subsidiary of Borrower (the items
described in clauses (i), (ii) and (iii) are referred to as “Investments”),
except for:
(a) Investments in cash and Cash Equivalents;
(b) Investments by any Credit Party in any other Credit Party (including newly
created Subsidiaries permitted and subject to the terms hereunder);
(c) loans and advances to employees of GP or any Credit Party in the Ordinary
Course of Business not to exceed $100,000 in the aggregate at any time
outstanding;
(d) Investments received as the non cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);
(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers; and
(f) Investments consisting of non-cash loans made by Partnership to officers,
directors and employees of GP or a Credit Party which are used by such Persons
to purchase simultaneously Stock or Stock Equivalents of Partnership;
(g) Investments existing on the Closing Date and set forth on Schedule 5.4;
(h) Investments comprised of Contingent Obligations expressly permitted by
Section 5.9;
(i) Permitted Acquisitions;
(j) Investments made with the proceeds of issuances of the Stock of Partnership
or the consideration for which consists of the issuance by Partnership of Stock
in Partnership;
(k) Investments in Joint Ventures; provided, that (i) the aggregate amount of
all investments made under this clause (k) shall not exceed $1,000,000 at any
time, (ii) no Default or an Event of Default has occurred and is continuing or
would result from any such investment, (iii) neither the Credit Parties nor any
of their Subsidiaries shall guarantee any Indebtedness of such Joint Venture,
and (iv) the applicable Credit Party shall deliver, not less than five
(5) Business Days prior to the proposed formation of such Joint Venture, a
completed and executed Joint Venture Certificate for such proposed investment;
(l) other Investments in an outstanding aggregate amount at any time not
exceeding $1,000,000.

 

39



--------------------------------------------------------------------------------



 



5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:
(a) the Obligations;
(b) [Reserved]
(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;
(d) Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by Section 5.1(h) and Permitted Refinancings thereof;
(e) unsecured intercompany Indebtedness permitted pursuant to Section 5.4(b);
(f) Subordinated Indebtedness;
(g) any Indebtedness of Borrower or any Subsidiary that is assumed to finance
the cost of Permitted Acquisitions to the extent all such Indebtedness at any
one time outstanding does not exceed $1,000,000;
(h) Guarantees of any Credit Party in respect of Indebtedness otherwise
permitted hereunder of any Credit Party;
(i) any Indebtedness arising from judgments or decrees not deemed to be a
Default or Event of Default under Section 7.1(h);
(j) unsecured Indebtedness in respect of loans from a Governmental Authority in
connection with economic development or incentive or alternative energy programs
in an aggregate principal amount not in excess of $2,500,000 at any time
outstanding; and
(k) other Indebtedness not exceeding in the aggregate at any time outstanding
$1,000,000.
5.6 Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of Borrower or of any such Subsidiary, except:
(a) as expressly permitted by this Agreement; or
(b) pursuant to the reasonable requirements of the business of such Credit Party
or such Subsidiary upon fair and reasonable terms no less favorable to such
Credit Party or such Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of Borrower or such Subsidiary
and, to the extent any such transaction involves an amount in excess of
$2,000,000, the terms of which are disclosed in writing to Agent; provided that
the foregoing restriction shall not apply to transactions between or among
Credit Parties or transactions described in “Certain Relationships and Related
Party Transactions” in the Registration Statement.

 

40



--------------------------------------------------------------------------------



 



5.7 Fees and Compensation. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, pay any management, consulting or similar
fees to any Affiliate of any Credit Party or to any officer, director or
employee of GP, any Credit Party or any Affiliate of any Credit Party except:
(a) payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries;
(b) transactions permitted by Section 5.6; and
(c) Partnership may reimburse expenses to GP and pay fees to GP in accordance
with Section 7.4 of the Partnership Agreement (as in effect on the Closing
Date).
5.8 Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.
5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:
(a) endorsements for collection or deposit in the Ordinary Course of Business;
(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation with Agent’s prior written consent;
(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;
(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;
(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
Section 5.2(b);
(f) Contingent Obligations arising under Letters of Credit;
(g) Contingent Obligations arising under guarantees of obligations of any Credit
Party (other than Partnership), which obligations are otherwise permitted
hereunder; provided that if such obligation is subordinated to the Obligations,
such guarantee shall be subordinated to the same extent;

 

41



--------------------------------------------------------------------------------



 



(h) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations;
(i) Contingent Obligations of Borrower incurred under Commodity Agreements or
forward purchase contracts (i) with respect to natural gas to be delivered to
the Borrower for use in the ordinary course of production within 60 days from
the effective date of the applicable Commodity Agreements or forward purchase
contracts, and (ii) in an amount not to exceed the greater of (x) Commodity
Agreements or forward purchase contracts with respect to production to match
prepaid sales of fertilizer products, and (y) Commodity Agreements or forward
purchase contracts in value of up to $25,000,000 in the aggregate at any time
outstanding for all such Commodity Agreements or forward purchase contracts with
respect to the volumes to satisfy up to 67% of maximum production capacity for a
4-month period and with respect to the delivery of natural gas to Borrower
within the following 7-month period, in each case incurred by the Borrower in
the Ordinary Course of Business;
(j) other Contingent Obligations not exceeding $1,000,000 in the aggregate at
any time outstanding.
5.10 [Reserved]
5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness other
than regularly scheduled payments of interest (the items described in clauses
(i), (ii) and (iii) above are referred to as “Restricted Payments”); except that
any Subsidiary of Borrower may declare and pay dividends to Borrower or any
Subsidiary of Borrower ratably, and except that:
(a) Partnership may declare and make (i) dividend payments or other
distributions payable solely in its Stock or Stock Equivalents, and
(ii) distributions permitted under Section 6.3 of the Partnership Agreement;
(b) Partnership may purchase, redeem or otherwise acquire Stock issued by it
with the proceeds received from the substantially concurrent issue of new Stock;
(c) Partnership may repurchase its Stock or accept surrender of such Stock in
lieu of cash payment in connection with the administration of the Long Term
Incentive Plan as defined in the Partnership Agreement, including (i) in
connection with the cashless exercise of awards under such plan, (ii) the
repurchase of restricted units from employees, directors and other recipients
under such plan at nominal values, and (iii) the repurchase of Stock or
surrender of Stock in lieu of cash payment by employees, directors and other
such recipients to satisfy federal, state or local tax withholding obligations
of such employees, directors and other recipients with respect to income in
connection with options, unit grants, phantom units or other awards made under
such plan; provided, that in the

 

42



--------------------------------------------------------------------------------



 



case of each such repurchase under clause (ii), (A) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
repurchase; and (B) Borrower has delivered to Agent, as of the date of any such
repurchase, a certificate in which Borrower represents that Borrower is in
compliance with the terms of this Agreement including compliance on a pro forma
basis with the covenants set forth in Article VI as of the date of such
repurchase.
(d) Partnership may repurchase the Stock of Ineligible Holders (as defined in
the Partnership Agreement) pursuant to Section 4.9 of the Partnership Agreement;
(e) Partnership may redeem its Stock on or within 30 days of the Closing Date
pursuant to Section 4.10 of the Partnership Agreement (as in effect on the
Closing Date).
(f) Borrower may make dividends or distributions to Partnership so long as:
(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such dividend or distribution; and (ii) Borrower has delivered to
Agent, as of the date of any such dividend or distribution, a certificate in
which Borrower represents that Borrower is in compliance with the terms of this
Agreement including compliance on a pro forma basis with the covenants set forth
in Article VI as of the date of such dividend or distribution.
5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date or
those reasonably incidental or related thereto. Partnership shall not engage in
any business activities or own any Property other than (i) ownership of the
Stock and Stock Equivalents of Borrower, (ii) activities incidental to
maintenance of its corporate existence, and (iii) the entering into and
performance of its obligations under the Loan Documents to which it is a party.
GP shall not engage in any business activities or own any Property other than
activities or Property relating to acting as general partner of Partnership in
accordance with Section 7.5 of the Partnership Agreement and being the employer
of employees of GP or services to be provided, in each case, for the benefit of
Borrower. RNHI shall not own any Property other than ownership of the Stock and
Stock Equivalents of Partnership and GP.
5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
amend (a) any of its Organization Documents, except to the extent that, such
amendment (i) does not violate the terms and conditions of this Agreement or any
of the other Loan Documents and (ii) could not reasonably be expected to have an
material adverse effect on Agent, the Lenders, the L/C Issuers, or any Loan
Parties. Notwithstanding anything to the contrary in this Agreement, no Credit
Party shall amend (x) Sections 4.10 and 6.3 of the Partnership Agreement without
the prior written consent of Agent, or (y) Section 7.4 of the Partnership
Agreement except to the extent that such amendment is not adverse to Agent or
any Lender in any respect.
5.14 Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary

 

43



--------------------------------------------------------------------------------



 



of any Credit Party; provided, that, on or before March 31, 2012, the Credit
Parties may change their Fiscal Year such that the annual accounting period of
the Credit Parties shall end on December 31 of each year, (iii) change its name
as it appears in official filings in its jurisdiction of organization or
(iv) change its jurisdiction of organization, in the case of clauses (iii) and
(iv), without at least five (5) Business Days’ prior written notice to Agent and
the acknowledgement of Agent that all actions required by Agent, including those
to continue the perfection of its Liens, have been completed.
5.15 Amendments to Related Agreements and Subordinated Indebtedness. No Credit
Party shall and no Credit Party shall permit any of its Subsidiaries, to
(i) amend, supplement, waive or otherwise modify any provision of any Related
Agreement in a manner materially adverse to Agent or Lenders or which would
reasonably be expected to have a Material Adverse Effect, or (ii) take or fail
to take any action under any Related Agreement that would reasonably be expected
to have a Material Adverse Effect.
5.16 No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Credit Party (other than
Partnership) or Subsidiary to pay dividends or make any other distribution on
any of such Credit Party’s or Subsidiary’s Stock or Stock Equivalents or to pay
fees, including management fees, or make other payments and distributions to
Borrower or any other Credit Party. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, enter into,
assume or become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of Agent
to secure the Obligations, whether now owned or hereafter acquired. The
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by any Loan Document, (B) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (C) restrictions and conditions imposed on any
Foreign Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary
permitted to be incurred hereunder, (D) restrictions and conditions imposed on
the ability of any Loan Party to create, incur or permit to exist any Lien on
any carbon credits or similar allowances of such Loan Party by any agreement
with a third party that is not an Affiliate of Parent Holdings, Borrower or the
Subsidiaries, (E) customary provisions in joint venture agreements and other
similar agreements that restrict the assignment or other transfer of any
interest in joint ventures; (F) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Sections 5.1(h), 5.1(i),
5.1(q) and 5.1(r) if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (G) customary provisions in leases and
other contracts restricting the assignment thereof.
(a) Borrower shall not issue any Stock or Stock Equivalents (i) if such issuance
would result in an Event of Default under subsection 7.1(k) and (ii) unless such
Stock and Stock Equivalents are pledged to Agent, for the benefit of the Secured
Parties, as security for the Obligations, on substantially the same terms and
conditions as the Stock and Stock Equivalents of Borrower owned by Partnership
are pledged to Agent as of the Closing Date.

 

44



--------------------------------------------------------------------------------



 



5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.27 and Section 3.28.
5.18 Sale-Leasebacks. Except for Permitted Sale/Leaseback Transactions, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
engage in a sale leaseback, synthetic lease or similar transaction involving any
of its assets, including its Real Estate.
5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party), other than
such violations, Environmental Liabilities and effects that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
ARTICLE VI -
FINANCIAL COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
6.1 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio to be less than 1.0 to 1.0 as of the end of each Fiscal
Quarter for the twelve-month period then ended. “Fixed Charge Coverage Ratio”
shall be calculated in the manner set forth in Exhibit 4.2(b).
6.2 Minimum EBITDA. The Credit Parties shall not permit EBITDA to be less than
$30,000,000 as of the end of each Fiscal Quarter for the twelve-month period
then ended. “EBITDA” shall be calculated in the manner set forth in
Exhibit 4.2(b).
6.3 Clean Down Period. During a Clean Down Period, Borrower shall repay the
Revolving Loans so that the aggregate outstanding amount of the Revolving Loans
are reduced to $0 (other than the outstanding Letter of Credit Obligations),
with all liabilities of Borrower being paid currently (except for those
liabilities being contested in good faith and for which adequate reserves are
maintained on the books of Borrower in accordance with GAAP), and Borrower shall
be required to comply with clauses (a) and (b) above for two Clean Down Periods
during each Fiscal Year. Borrower shall designate two Clean Down Periods during
each Fiscal Year by delivering to Agent prior written notice of its election to
initiate the Clean Down Period; provided, that there shall be an interval of no
less than four months between any two Clean Down Periods.

 

45



--------------------------------------------------------------------------------



 



ARTICLE VII -
EVENTS OF DEFAULT
7.1 Event of Default. Any of the following shall constitute an “Event of
Default”:
(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, interest on any Loan,
any fee or any other amount payable hereunder or pursuant to any other Loan
Document; or
(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made; or
(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.1, 4.2(a), 4.2(b), 4.3(a),
4.6, 4.9, 4.10 or 9.10(d), Article V or Article VI hereof or the Fee Letter; or
(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to Borrower by
Agent or Required Lenders; or
(e) Cross Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $3,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or

 

46



--------------------------------------------------------------------------------



 



(f) Insolvency; Voluntary Proceedings. Any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing; or
(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any such Person’s
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or any Subsidiary of any Credit Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or
(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $5,000,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof; or
(i) Non Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of Agent to
take any action within its control) cease to be a perfected and first priority
security interest subject only to Permitted Liens; or

 

47



--------------------------------------------------------------------------------



 



(k) Ownership. Partnership shall cease to own one hundred percent (100%) of the
issued and outstanding Stock and Stock Equivalents of Borrower, free and clear
of all Liens, rights, options, warrants or other similar agreements or
understandings, other than Liens in favor of Agent, for the benefit of the
Secured Parties; or
(l) Change of Control. The majority of the board of directors of RNHI or GP
shall cease to consist of directors appointed by Rentech; or
(m) Compliance with ERISA. Either (i) any ERISA Affiliate shall cause or suffer
to exist (A) any event that could result in the imposition of a Lien on any
asset of a Credit Party or a Subsidiary of a Credit Party with respect to any
Title IV Plan or Multiemployer Plan or (B) any other ERISA Event, that would in
the case of clauses (A) or (B), in the aggregate, have a Material Adverse
Effect, or (ii) any Credit Party shall cause or suffer to exist any event that
could result in the imposition of a Lien with respect to any Benefit Plan,
which, in the reasonable judgment of Agent, could reasonably be expected to have
a Material Adverse Effect.
7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:
(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;
(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in Sections
7.1(f) or 7.1(g) above (in the case of Section 7.1(g)(i) upon the expiration of
the sixty (60) day period mentioned therein), the obligation of each Lender to
make Loans and the obligation of the L/C Issuer to issue Letters of Credit shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of Agent, any Lender or the L/C Issuer.
7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

48



--------------------------------------------------------------------------------



 



7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Lenders, shall, demand (which demand shall be
deemed to have been delivered automatically upon any acceleration of the Loans
and other obligations hereunder pursuant to Section 7.2), and Borrower shall
thereupon deliver to Agent, to be held for the benefit of the L/C Issuer, Agent
and the Lenders entitled thereto, an amount of cash equal to 105% of the amount
of Letter of Credit Obligations as additional collateral security for
Obligations in respect of any outstanding Letter of Credit. Agent may at any
time apply any or all of such cash and cash collateral to the payment of any or
all of the Credit Parties’ Obligations in respect of any Letters of Credit.
Pending such application, Agent may (but shall not be obligated to) invest the
same in an interest bearing account in Agent’s name, for the benefit of the L/C
Issuer, Agent and the Lenders entitled thereto, under which deposits are
available for immediate withdrawal, at such bank or financial institution as the
L/C Issuer and Agent may, in their discretion, select.
ARTICLE VIII -
AGENT
8.1 Appointment and Duties.
(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.
(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Sections 7.1(f) or
7.1(g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 7.1(f) or 7.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the Credit
Parties and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for Agent, the Lenders and the L/C Issuers for purposes of
the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

 

49



--------------------------------------------------------------------------------



 



(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Lenders and the L/C Issuers (except to the limited extent provided
in Section 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (ii)
is not assuming any obligation under any Loan Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.
8.3 Use of Discretion.
(a) No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).
(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

 

50



--------------------------------------------------------------------------------



 



(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/C Issuer; provided that
the foregoing shall not prohibit (a) the Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuers
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 9.11 or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party under
any bankruptcy or other debtor relief law; and provided further that if at any
time there is no Person acting as Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Section 7.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 9.11, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.
8.5 Reliance and Liability.
(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.
(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, Partnership, Borrower and each other Credit
Party hereby waive and shall not assert (and each of Partnership and Borrower
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein. Without limiting the foregoing, Agent:
(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

 

51



--------------------------------------------------------------------------------



 



(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from Borrower, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
Agent shall promptly give notice of such receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Partnership and Borrower hereby waives and agrees not to
assert (and each of Partnership and Borrower shall cause each other Credit Party
to waive and agree not to assert) any right, claim or cause of action it might
have against Agent based thereon.
8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Agent or such Affiliate, as the case may
be, in its individual capacity as Lender, Revolving Lender or as one of the
Required Lenders, respectively.

 

52



--------------------------------------------------------------------------------



 



8.7 Lender Credit Decision.
(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.
(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.
8.8 Expenses; Indemnities.
(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

 

53



--------------------------------------------------------------------------------



 



(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document, any
Related Agreement or any other act, event or transaction related, contemplated
in or attendant to any such document, or, in each case, any action taken or
omitted to be taken by Agent or any of its Related Persons under or with respect
to any of the foregoing; provided, however, that no Lender shall be liable to
Agent or any of its Related Persons to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of Agent or, as the
case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.
(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).
8.9 Resignation of Agent or L/C Issuer.
(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and Borrower, effective on the date set forth in such notice or, if no
such date is set forth therein, upon the date such notice shall be effective. If
Agent delivers any such notice, the Required Lenders shall have the right to
appoint a successor Agent subject to the last sentence of this clause (a). If,
within 30 days after the retiring Agent having given notice of resignation, no
successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause (a)
shall be subject to the prior consent of Borrower, which may not be unreasonably
withheld but shall not be required during the continuance of an Event of
Default.

 

54



--------------------------------------------------------------------------------



 



(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.
(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.
8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:
(a) any Subsidiary of Borrower from its guaranty of any Obligation if all of the
Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.13; and
(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 4.13 after giving effect to such
transaction have been granted, (ii) any property subject to a Lien permitted
hereunder in reliance upon Section 5.1(h) or 5.1(i), and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents and
all Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, as an alternative to cash collateral, in the case of any Letter
of Credit Obligation, receipt by Agent of a back-up letter of credit) in amounts
and on terms and conditions and with parties satisfactory to Agent and each
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance acceptable to Agent.
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from Borrower, to execute and deliver or
file such documents and to perform other actions reasonably necessary to release
the guaranties and Liens when and as directed in this Section 8.10.

 

55



--------------------------------------------------------------------------------



 



8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII, and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to
L/C Issuers, Section 1.1(b)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.
8.12 Documentation Agent and Syndication Agent. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, no Person having the title of documentation agent or syndication agent
shall have any duties or responsibilities, nor shall such Person have or be
deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against such Person. At any time that any Lender serving (or whose Affiliate is
serving) as documentation agent and/or syndication agent shall have transferred
to any other Person (other than any Affiliates) all of its interests in the
Loans and the Revolving Loan Commitment, such Lender (or an Affiliate of such
Lender acting as documentation agent or syndication agent) shall be deemed to
have concurrently resigned as such documentation agent and/or syndication agent.

 

56



--------------------------------------------------------------------------------



 



ARTICLE IX -
MISCELLANEOUS
9.1 Amendments and Waivers.
(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and Borrower and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent, the
Required Lenders (or by Agent with the consent of the Required Lenders) and
Borrower, do any of the following:
(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 7.2(a));
(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document;
(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Loan, or of any fees or other amounts payable hereunder or under
any other Loan Document, including L/C Reimbursement Obligations;
(iv) amend or modify Section 1.10(c);
(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;
(vi) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or
(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;
it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).
(b) No amendment, waiver or consent shall, unless in writing and signed by Agent
or the L/C Issuer, as the case may be, in addition to the Required Lenders or
all Lenders directly affected thereby, as the case may be (or by Agent with the
consent of the Required Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of Agent or the L/C Issuer, as
applicable, under this Agreement or any other Loan Document. No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under Secured Rate Contracts resulting
in such Obligations being junior in right of payment to principal on the Loans
or resulting in Obligations owing to any Secured Swap Provider becoming
unsecured (other than releases of Liens permitted in accordance with the terms
hereof), in each case in a manner adverse to any Secured Swap Provider, shall be
effective without the written consent of such Secured Swap Provider or, in the
case of a Secured Rate Contract provided or arranged by GE Capital or an
Affiliate of GE Capital, GE Capital.

 

57



--------------------------------------------------------------------------------



 



(c) [Reserved]
(d) Notwithstanding anything to the contrary contained in this Section 9.1,
(x) Borrower may amend Schedule 3.9 to reflect any modification to the list of
Owned Real Estate or Leased Real Estate or Schedules 3.19 or 3.21, in each case
upon notice to Agent, (y) Agent may amend Schedule 1.1(a) to reflect Sales
entered into pursuant to Section 9.9, and (z) Agent and Borrower may amend or
modify this Agreement and any other Loan Document to (1) cure any ambiguity,
omission, defect or inconsistency therein, or (2) grant a new Lien for the
benefit of the Secured Parties, extend an existing Lien over additional property
for the benefit of the Secured Parties or join additional Persons as Credit
Parties.
9.2 Notices.
(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall be given in writing, unless otherwise expressly specified herein, and
(i) addressed to the address set forth on the applicable signature page hereto,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-code fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System approved by or set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of Borrower and Agent, to the other parties hereto and (B) in the case of
all other parties, to Borrower and Agent. Transmissions made by electronic mail
or E-Fax to Agent shall be effective only (x) for notices where such
transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to Borrower, and (z) if receipt of such
transmission is acknowledged by Agent.
(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

 

58



--------------------------------------------------------------------------------



 



(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.
(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.
9.3 Electronic Transmissions.
(a) Authorization. Subject to the provisions of Section 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
(b) Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

 

59



--------------------------------------------------------------------------------



 



(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of Borrower, each other Credit Party executing this Agreement and
each Secured Party agrees that Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.
9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.
9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, Borrower
agrees to pay or reimburse upon demand (a) Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses, to the
extent permitted hereunder, (b) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), (c) each of Agent, its Related Persons, and L/C Issuer for all costs
and expenses incurred in connection with (i) any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out”,
(ii) the enforcement or preservation of any right or remedy under any Loan
Document, any Obligation, with respect to the Collateral or any other related
right or remedy or (iii) the commencement, defense, conduct of, intervention in,
or the taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Credit Party, any Subsidiary
of any Credit Party, Loan Document, Obligation or Related Transaction (or the
response to and preparation for any subpoena or request for document production
relating thereto), including Attorney Costs and (d) fees and disbursements of
Attorney Costs of one law firm on behalf of all Lenders (other than Agent)
incurred in connection with any of the matters referred to in clause (c) above.

 

60



--------------------------------------------------------------------------------



 



9.6 Indemnity.
(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Agreement, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit or any securities filing of, or with respect to, any Credit
Party, (ii) any commitment letter, proposal letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of any Credit
Party or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with any E-Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability (x) has
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order or (y) arises from claims of any of the
Indemnitees solely against one or more Indemnitees (other than claims by or
against an Indemnitee in its capacity as Agent) that have not resulted from the
action, inaction, participation or contribution of any Credit Party or any
Affiliates of the foregoing or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
Furthermore, each of Borrower and each other Credit Party executing this
Agreement waives and agrees not to assert against any Indemnitee, and shall
cause each other Credit Party to waive and not assert against any Indemnitee,
any right of contribution with respect to any Liabilities that may be imposed
on, incurred by or asserted against any Related Person. For the avoidance of
doubt, Section 10.1 and not this Section 9.6(a) shall govern indemnities with
respect to Taxes.
(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to property or natural resources or harm or injury

 

61



--------------------------------------------------------------------------------



 



alleged to have resulted from any Release of Hazardous Materials on, upon or
into such property or natural resource or any property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Agent or following Agent or any Lender having become the successor-in-interest
to any Credit Party or any Related Person of any Credit Party and (ii) are
attributable solely to acts of such Indemnitee.
9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.
9.9 Assignments and Participations; Binding Effect.
(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by Partnership, Borrower, the other Credit Parties signatory
hereto and Agent and when Agent shall have been notified by each Lender that
such Lender has executed it. Thereafter, it shall be binding upon and inure to
the benefit of, but only to the benefit of, Partnership, Borrower, the other
Credit Parties hereto (in each case except for Article VIII), Agent, each Lender
and each L/C Issuer receiving the benefits of the Loan Documents and, to the
extent provided in Section 8.11, each other Secured Party and, in each case,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document (including in Section 8.9), none of Partnership, Borrower,
any other Credit Party, any L/C Issuer or Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.
(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender)or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, as long as no Event of Default is continuing,
Borrower, and, in the case of any

 

62



--------------------------------------------------------------------------------



 



Sale of a Revolving Loan, Letter of Credit or Revolving Loan Commitment, the
Agent and each L/C Issuer that is a Lender, (which acceptances of L/C Issuer and
Borrower shall be deemed to have been given unless an objection is delivered to
Agent within five (5) Business Days after notice of a proposed Sale is delivered
to Borrower); provided, however, that (w) such Sales must be ratable among the
obligations owing to and owed by such Lender with respect to the Revolving
Loans, (x) for each Loan, the aggregate outstanding principal amount (determined
as of the effective date of the applicable Assignment) of the Loans, Commitments
and Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of Borrower (to the extent Borrower’s
consent is otherwise required) and Agent, (y) interest accrued prior to and
through the date of any such Sale may not be assigned, and (z) such Sales by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
Section 1.11(e)(v). Agent’s refusal to accept a Sale to a Credit Party, an
Affiliate of a Credit Party, a holder of Subordinated Indebtedness or an
Affiliate of such a holder, or to a Person that would be a Non-Funding Lender or
an Impacted Lender, or the imposition of conditions or limitations (including
limitations on voting) upon Sales to such Persons, shall not be deemed to be
unreasonable.
(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such assignee
Lender, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent). Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with Section 9.9(b)(iii), upon Agent (and Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.
(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 1.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 

63



--------------------------------------------------------------------------------



 



(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or Borrower, sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 10.1(f) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of Section 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in

 

64



--------------------------------------------------------------------------------



 



Section 9.1(a)(vi). No party hereto shall institute (and Borrower and
Partnership shall cause each other Credit Party not to institute) against any
SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Commitments, Loans,
Letters of Credit, Letter of Credit Obligations or other obligations under the
Loan Documents (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of a Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, Letters of Credit, Letter of
Credit Obligations or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit, Letter of Credit Obligation or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
regulations. The entries in the Participant Registers shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
9.10 Non-Public Information; Confidentiality.
(a) Non-Public Information. Agent, each Lender and each L/C Issuer acknowledges
and agrees that it may receive material non-public information (“MNPI”)
hereunder concerning the Credit Parties and their Affiliates and agrees to use
such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).
(b) Confidential Information. Each Lender, each L/C Issuer and Agent agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and designated in writing by any Credit Party as confidential,
except that such information may be disclosed (i) with Borrower’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or Agent, as the case may be,
or to any Person that any L/C Issuer causes to issue Letters of Credit
hereunder, that are advised of the confidential nature of such information and
are instructed to keep such information confidential in accordance with the
terms hereof, (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 9.10 or (B) available to such Lender, L/C Issuer or Agent or any of
their Related Persons, as the case may be, from a source (other than any Credit
Party) not known by them to be subject to disclosure restrictions, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements, (vi)
(A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized

 

65



--------------------------------------------------------------------------------



 



rating agency or (B) otherwise to the extent consisting of general portfolio
information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.
(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using Borrower’s or any other Credit Party’s
name, product photographs, logo or trademark. Agent or such Lender shall provide
a draft of any advertising material to Borrower for review and comment prior to
the publication thereof.
(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Agent is party
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital.
(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.
(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) to the extent reasonably practicable, clearly
and conspicuously mark such Borrower Materials that contain only information
that is publicly available or that is not material for purposes of United States
federal and state securities laws as “PUBLIC”. The Credit Parties agree that by
identifying such Borrower Materials as “PUBLIC” or publicly filing such Borrower
Materials with the Securities and Exchange Commission, then Agent, the

 

66



--------------------------------------------------------------------------------



 



Lenders and the L/C Issuers shall be entitled to treat such Borrower Materials
as not containing any MNPI for purposes of United States federal and state
securities laws. The Credit Parties further represent, warrant, acknowledge and
agree that the following documents and materials shall be deemed to be PUBLIC,
whether or not so marked, and do not contain any MNPI: (A) the Loan Documents,
including the schedules and exhibits attached thereto, and (B) administrative
materials of a customary nature prepared by the Credit Parties or Agent
(including, Notices of Borrowing, Notices of Conversion/Continuation, L/C
Requests and any similar requests or notices posted on or through an E-System).
Before distribution of any Borrower Materials, the Credit Parties agree to
execute and deliver to Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein.
9.11 Set-off; Sharing of Payments.
(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of Borrower or any other Credit Party against any Obligation of any Credit Party
now or hereafter existing, whether or not any demand was made under any Loan
Document with respect to such Obligation and even though such Obligation may be
unmatured. No Lender or L/C Issuer shall exercise any such right of setoff
without the prior consent of Agent or Required Lenders. Each of Agent, each
Lender and each L/C Issuer agrees promptly to notify Borrower and Agent after
any such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights under this Section 9.11 are in addition
to any other rights and remedies (including other rights of setoff) that Agent,
the Lenders, the L/C Issuer, their Affiliates and the other Secured Parties, may
have.
(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of Borrower,
applied to repay the Obligations in accordance herewith); provided, however,
that (a) if such payment is rescinded or otherwise recovered from such Lender or
L/C Issuer in whole or in part, such purchase shall be rescinded and the
purchase price therefor shall be returned to such Lender or L/C Issuer without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in Section 1.11(e).

 

67



--------------------------------------------------------------------------------



 



9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.
9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.
9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to
Sections 9.18 and 9.19.
9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of Borrower, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.
9.18 Governing Law and Jurisdiction.
(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

 

68



--------------------------------------------------------------------------------



 



(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Borrower and each other Credit Party executing this
Agreement hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts; provided that
nothing in this Agreement shall limit the right of Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Agent determines that such action is necessary or appropriate to exercise
its rights or remedies under the Loan Documents. The parties hereto (and, to the
extent set forth in any other Loan Document, each other Credit Party) hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrower
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each Credit Party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.
9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

 

69



--------------------------------------------------------------------------------



 



9.20 Entire Agreement; Release; Survival.
(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses), and 9.6
(Indemnity), and Articles (VIII) Agent and X (Taxes, Yield Protection and
Illegality), and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.
9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.
9.22 Replacement of Lender. Within forty-five (45) days after: (i) receipt by
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional costs as provided in Sections 10.1, 10.3 and/or 10.6; or
(ii) any failure by any Lender (other than Agent or an Affiliate of Agent) to
consent to a requested amendment, waiver or modification to any Loan Document in
which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, Borrower may, at its
option, notify Agent and such Affected Lender (or such non-consenting Lender) of
Borrower’s intention to obtain, at Borrower’s expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such non-consenting Lender),
which Replacement Lender

 

70



--------------------------------------------------------------------------------



 



shall be reasonably satisfactory to Agent. In the event Borrower obtains a
Replacement Lender within forty-five (45) days following notice of its intention
to do so, the Affected Lender (or such non-consenting Lender) shall sell and
assign its Loans and Commitments to such Replacement Lender, at par, provided
that Borrower has reimbursed such Affected Lender for its increased costs for
which it is entitled to reimbursement under this Agreement through the date of
such sale and assignment. In the event that a replaced Lender does not execute
an Assignment pursuant to Section 9.9 within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 9.22 and presentation to such replaced Lender of an Assignment
evidencing an assignment pursuant to this Section 9.22, Borrower shall be
entitled (but not obligated) to execute such an Assignment on behalf of such
replaced Lender, and any such Assignment so executed by Borrower, the
Replacement Lender and Agent, shall be effective for purposes of this
Section 9.22 and Section 9.9. Notwithstanding the foregoing, with respect to a
Lender that is a Non-Funding Lender or an Impacted Lender, the Agent may, but
shall not be obligated to, obtain a Replacement Lender and execute an Assignment
on behalf of such Non-Funding Lender or Impacted Lender at any time with three
(3) Business’ Days prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans and Commitments to be
sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.
9.23 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.
9.24 No Recourse. The parties hereto hereby acknowledge and agree that neither
the GP nor any director, officer, employee, limited partner or shareholder of
the Partnership or the GP shall have any liability in respect of the obligations
of the Credit Parties under this Agreement and the other Loan Documents by
reason of his, her or its status.
ARTICLE X -
TAXES, YIELD PROTECTION AND ILLEGALITY
10.1 Taxes.
(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them)
(collectively, “Taxes”).

 

71



--------------------------------------------------------------------------------



 



(b) If any Indemnified Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party
(i) such amount shall be increased as necessary to ensure that, after all
required deductions for Indemnified Taxes are made (including deductions
applicable to any increases to any amount under this Section 10.1), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Credit Party or Agent, as applicable, shall make such
deductions, and (iii) the relevant Credit Party or Agent, as applicable, shall
timely pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable Requirements of Law.
(c) In addition, Borrower agrees to pay, and authorizes Agent to pay in their
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and
reasonable out-of-pocket expense with respect thereto, in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Within 30 days after the date of any payment of Indemnified Taxes or
Other Taxes by any Credit Party, Borrower shall furnish to Agent, at its address
referred to in Section 9.2, the original or a certified copy of a receipt
evidencing payment thereof, or other reasonably acceptable evidence thereof.
(d) Borrower shall reimburse and indemnify, within 30 days after receipt of
written demand therefor (with copy to Agent), each Secured Party for all
Indemnified Taxes imposed on payments by a Credit Party under a Loan Document
and Other Taxes (including any Indemnified Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and reasonable out-of-pocket expenses with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally asserted;
provided, however, that this sentence shall not obligate Borrower to reimburse
or indemnify any Secured Party for any Indemnified Taxes or Other Taxes imposed
as a result of a Secured Party’s gross negligence or willful misconduct. A
certificate of the Secured Party (or of Agent on behalf of such Secured Party)
claiming any compensation under this clause (d), setting forth the amounts to be
paid thereunder and delivered to Borrower with copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.
(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
(f) (i) Any U.S. Lender Party or Non-U.S. Lender Party that is entitled to an
exemption from or reduction of withholding tax with respect to payments made
under any Loan Document shall deliver to Borrower and Agent, at the time or
times reasonably requested by Borrower or Agent, such properly completed and
executed documentation reasonably requested by Borrower or Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any U.S. Lender Party or Non-U.S. Lender Party, if
reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by Borrower or Agent as will enable Borrower or Agent to determine
whether or not such U.S. Lender Party or Non-U.S. Lender Party is subject to
backup withholding or information reporting requirements.

 

72



--------------------------------------------------------------------------------



 



(ii) Each Non-U.S. Lender Party that is entitled to an exemption from United
States withholding tax or is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and (z)
from time to time if requested by Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and Borrower (or, in the
case of a participant or SPV, the relevant Lender) with two properly completed
originals of each of the following, as applicable: (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN (claiming exemption from, or a reduction
of, U.S. withholding tax under an income tax treaty) and/or W-8IMY or any
successor forms (together with any required attachments), (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to Agent and Borrower that such Non-U.S. Lender Party
is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(2) a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (C) any other applicable document prescribed
by the IRS certifying as to the entitlement of such Non-U.S. Lender Party to
such exemption from United States withholding tax or reduced rate with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents. Unless Borrower and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.
(iii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and Borrower (or, in the
case of a participant or SPV, the relevant Lender) with two properly completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.
(iv) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

 

73



--------------------------------------------------------------------------------



 



(v) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable requirements of FATCA, such Non-U.S. Lender
Party shall promptly deliver to Agent and Borrower any documentation under any
Requirement of Law or reasonably requested by the Agent or Borrower sufficient
for Agent or Borrower to comply with their obligations under FATCA and to
determine that such Non-U.S. Lender has complied with such applicable reporting
requirements or to determine the amount to withhold from any payments. Solely
for purposes of this Section 10.1(f)(v), “FATCA” shall include any amendments to
FATCA after the date hereof.
(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.1 (including by the payment of additional amounts
pursuant to this Section 10.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made or
additional amounts paid with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 10.1(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.
(h) For the avoidance of doubt, for purposes of this Section 10.1, the term
“Lender” shall be deemed to include any L/C Issuer and Agent.
10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to Borrower through Agent, the obligation of
that Lender to make LIBOR Rate Loans shall be suspended until such Lender shall
have notified Agent and Borrower that the circumstances giving rise to such
determination no longer exists.
(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.
(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

 

74



--------------------------------------------------------------------------------



 



(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.
10.3 Increased Costs and Reduction of Return.
(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof and in
each case other than any Indemnified Tax or Excluded Tax, there shall be any
increase in the cost to such Lender or L/C Issuer of agreeing to make or making,
funding or maintaining any LIBOR Rate Loans or of issuing or maintaining any
Letter of Credit, then Borrower shall be liable for, and shall from time to
time, within thirty (30) days of demand therefor by such Lender or L/C Issuer
(with a copy of such demand to Agent), pay to Agent for the account of such
Lender or L/C Issuer, additional amounts as are sufficient to compensate such
Lender or L/C Issuer for such increased costs; provided, that Borrower shall not
be required to compensate any Lender or L/C Issuer pursuant to this
Section 10.3(a) for any increased costs incurred more than 180 days prior to the
date that such Lender or L/C Issuer notifies Borrower, in writing of the
increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
(b) If any Lender or L/C Issuer shall have determined that:
(i) the introduction of any Capital Adequacy Regulation;
(ii) any change in any Capital Adequacy Regulation;
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or
(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
Borrower shall pay to such Lender or L/C Issuer, from time to time as specified
by such Lender or L/C Issuer, additional amounts sufficient to compensate such
Lender or L/C Issuer (or the entity controlling the Lender or L/C Issuer) for
such increase; provided, that Borrower shall not be required to compensate any
Lender or L/C Issuer pursuant to this Section 10.3(b) for any amounts incurred
more than 180 days prior to the date that such Lender or L/C Issuer notifies
Borrower, in writing of the amounts and of such Lender’s or L/C Issuer’s
intention to claim compensation thereof; provided, further, that if the event
giving rise to such increase is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

75



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary herein, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law under clause (a) above and/or a change in a
Capital Adequacy Regulation under clause (b) above, as applicable, regardless of
the date enacted, adopted or issued.
10.4 Funding Losses. Borrower agrees to reimburse each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:
(a) the failure of Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);
(b) the failure of Borrower to borrow, continue or convert a Loan after Borrower
has given (or is deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation;
(c) the failure of Borrower to make any prepayment after Borrower has given a
notice in accordance with Section 1.7;
(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or
(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by Borrower to the Lenders under this Section 10.4
and under Section 10.3(a): each LIBOR Rate Loan made by a Lender (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the LIBOR used in determining the interest rate
for such LIBOR Rate Loan by a matching deposit or other borrowing in the
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan is in fact so funded.

 

76



--------------------------------------------------------------------------------



 



10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to Section 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
LIBOR Rate Loans hereunder shall be suspended until Agent revokes such notice in
writing. Upon receipt of such notice, Borrower may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If Borrower
does not revoke such notice, the Lenders shall make, convert or continue the
Loans, as proposed by Borrower, in the amount specified in the applicable notice
submitted by Borrower, but such Loans shall be made, converted or continued as
Base Rate Loans.
10.6 Reserves on LIBOR Rate Loans. Borrower shall pay to each Lender, as long as
such Lender shall be required under regulations of the Federal Reserve Board to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.
10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to Borrower (with a copy to Agent) a
certificate setting forth in reasonable detail the amount payable to such Lender
hereunder and such certificate shall be conclusive and binding on Borrower in
the absence of manifest error.
ARTICLE XI -
DEFINITIONS
11.1 Defined Terms. The following terms are defined in the Sections referenced
opposite such terms:

     
“Affected Lender”
   9.22
“Aggregate Excess Funding Amount”
   1.11(e)
“Agreement”
  Preamble
“Applicable Percentage”
   1.9(d)
“Borrower”
  Preamble
“Borrower Materials”
   9.10(e)
“EBITDA”
  Exhibit 4.2(b)
“Event of Default”
   7.1
“Fee Letter”
   1.9(a)
“Fixed Charge Coverage Ratio”
  Exhibit 4.2(b)
“GE Capital”
  Preamble
“Indemnified Matters”
   9.6
“Indemnitee”
   9.6

 

77



--------------------------------------------------------------------------------



 



     
“Investments”
   5.4
“L/C Reimbursement Agreement”
   1.1(b)
“L/C Reimbursement Date”
   1.1(b)
“L/C Request”
   1.1(b)
“L/C Sublimit”
   1.1(b)
“Lender”
  Preamble
“Letter of Credit Fee”
   1.9(c)
“Maximum Lawful Rate”
   1.3(d)
“Maximum Revolving Loan Balance”
   1.1(a)
“MNPI”
   9.10(a)
“Notice of Conversion/Continuation”
   1.6(a)
“OFAC”
   3.26
“Other Taxes”
   10.1(c)
“Owned Real Estate”
   3.9(a)
“Participant Register”
   9.9(f)
“Partnership”
   Recitals
“Permitted Liens”
   5.1
“Register”
   1.4(b)
“Restricted Payments”
   5.11
“Replacement Lender”
   9.22
“Revolving Loan Commitment”
   1.1(a)
“Revolving Loan”
   1.1(a)
“Sale”
   9.9(a)
“SDN List”
   3.26
“Settlement Date”
   1.11(b)
“Tax Returns”
   3.10
“Taxes”
   10.1(a)
“Unused Commitment Fee”
   1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of Borrower and its Subsidiaries, including, without
limitation, the unpaid portion of the obligation of a customer of Borrower or
any of its Subsidiaries in respect of Inventory purchased by and shipped to such
customer and/or the rendition of services by Borrower or such Subsidiary, as
stated on the respective invoice of Borrower or such Subsidiary, net of any
credits, rebates or offsets owed to such customer.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of Borrower, or (c) a merger or consolidation or any other
combination with another Person.

 

78



--------------------------------------------------------------------------------



 



“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of such Person. Notwithstanding the foregoing, neither Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party or of any
Subsidiary of any Credit Party solely by reason of the provisions of the Loan
Documents.
“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$25,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.
“Applicable Margin” means with respect to Revolving Loans: (i) if a Base Rate
Loan, three and one-quarter of one percent (3.25%) per annum, and (ii) if a
LIBOR Rate Loan, four and one-quarter of one percent (4.25%) per annum.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

79



--------------------------------------------------------------------------------



 



“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of three months determined two (2) Business Days prior to
such day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over
the Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the “bank prime loan” rate,
the Federal Funds Rate or LIBOR for an Interest Period of three months.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (other than any Multiemployer Plan) to which any Credit Party incurs or
otherwise has any Liability, contingent or otherwise.
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of Borrower on the same day by the Lenders pursuant to Article I.
“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the

 

80



--------------------------------------------------------------------------------



 



laws of the United States, any state thereof or the District of Columbia, (B)
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulators) and (C) has Tier 1 capital (as defined in such regulations)
in excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or (d)
above shall not exceed 365 days.
“Clean Down Period” means the period of 10 consecutive days designated by
Borrower in accordance with Section 6.3.
“Closing Date” means November 10, 2011.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral or guaranteeing the payment and
performance of the Obligations, and any Lender or Agent for the benefit of
Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against any such Person as
debtor in favor of any Lender or Agent for the benefit of Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.
“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment.
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment divided by the Aggregate Revolving Loan
Commitment; provided, that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.
“Commodity Agreement” means any commodity price protection agreement or other
commodity price hedging agreement.

 

81



--------------------------------------------------------------------------------



 



“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) under any
Rate Contracts or Commodity Agreements; (c) to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement; or (d) for the obligations of another Person through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
Property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing or supporting person in good faith.
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance reasonably satisfactory to Agent and in any event
providing to Agent “control” of such deposit account, securities or commodities
account within the meaning of Articles 8 and 9 of the UCC.
“Conversion Date” means any date on which Borrower converts a Base Rate Loan to
a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Credit Parties” means Partnership, Borrower and each other Person (i) which
executes a guaranty of the Obligations, (ii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations and
(iii) all of the Stock of which is pledged to Agent for the benefit of the
Secured Parties.
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

82



--------------------------------------------------------------------------------



 



“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
“Environmental Law” or “Environmental Laws” means any or all applicable
Requirements of Law imposing liability or standards of conduct for or relating
to the regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes. Environmental Laws shall include the Federal Insecticide, Fungicide
and Rodenticide Act, Resource Conservation & Recovery Act, Clean Water Act, Safe
Drinking Water Act, Atomic Energy Act, Occupational Safety and Health Act, Toxic
Substances Control Act, Clean Air Act, Comprehensive Environmental Response,
Compensation and Liability Act, Emergency Planning and Community Right-to-Know
Act, Hazardous Materials Transportation Act and all analogous or related
federal, state or local laws, each as amended.
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a “reportable event” described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer,” as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal (within the meanings of Sections 4203 and 4205 of
ERISA) of any ERISA Affiliate from any Multiemployer Plan; (d) with respect to
any Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA; (e) the filing of a notice of intent to terminate a
Title IV Plan (or treatment of a plan amendment as

 

83



--------------------------------------------------------------------------------



 



termination) under Section 4041 of ERISA; (f) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to
make any required contribution to any Title IV Plan or Multiemployer Plan when
due; (h) the imposition of a lien under Section 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section
401(a) or 501(a) of the Code; (j) a Title IV Plan is in “at risk” status within
the meaning of Code Section 430(i); (k) a Multiemployer Plan is in “endangered
status” or “critical status” within the meaning of Section 432(b) of the Code;
and (l) any other event or condition that would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of any material liability upon any ERISA Affiliate under
Title IV of ERISA other than for PBGC premiums due but not delinquent.
“Excluded Subsidiary” means any (i) Foreign Subsidiary, (ii) Domestic Subsidiary
which is directly or indirectly owned by one or more Foreign Subsidiaries or
(iii) Domestic Subsidiary substantially all the assets of which consist of
Stock, Stock Equivalents or Indebtedness of one or more Foreign Subsidiaries or
cash or Cash Equivalents related thereto.
“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed by the jurisdiction (or any subdivision
thereof) where such Secured Party is organized or has its Lending Office or as a
result of a present or former connection between such Secured Party and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any Secured Party having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document);
(b) withholding taxes to the extent that the obligation to withhold amounts
arises under Requirements of Law that existed on the date that such Person
became a “Secured Party” under this Agreement in the capacity under which such
Person makes a claim under Section 10.1(b) or designates a new Lending Office,
except in each case to the extent such Person is an assignee (other than
pursuant to Section 9.22) of any other Secured Party that was entitled, at the
time the assignment to such Person became effective, to receive additional
amounts under Section 10.1(b); (c) taxes attributable to the failure (other than
as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 10.01(f),
and (d) in the case of a Non-U.S. Lender Party, any United States federal
withholding taxes imposed pursuant to FATCA.
“E-Fax” means any system used to receive or transmit faxes electronically.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

84



--------------------------------------------------------------------------------



 



“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code (including any
amendments thereto or successor version thereof which is substantially
comparable), the United States Treasury Regulations promulgated thereunder and
published guidance with respect thereto.
“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party.
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31, June 30, September 30 and December 31 of each year.
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on (i) September 30 of each year, or (ii) December 31 of each year if the
Credit Parties change their annual accounting period in accordance with
Section 5.14(ii).
“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.

 

85



--------------------------------------------------------------------------------



 



“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards Codification™, which are applicable to the circumstances as of the
date of determination, subject to Section 11.3 hereof.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“GP” means Rentech Nitrogen GP, LLC, a Delaware limited liability company.
“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and Borrower, made by the Credit Parties in favor of Agent,
for the benefit of the Secured Parties, as the same may be amended, restated
and/or modified from time to time.
“Hazardous Materials” means any hazardous or toxic substances, wastes or other
pollutants that are regulated as “hazardous” or “toxic,” or as a “pollutant” or
a “contaminant” under any Environmental Law, including but not limited to any
“Hazardous Waste” as defined by the Resource Conservation and Recovery Act
(RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance” as defined
under the Comprehensive Environmental Response, Compensation, and Liability Act
(CERCLA) (42 U.S.C. §9601 et seq. (1980)), including petroleum hydrocarbons or
petroleum products, asbestos, asbestos containing material, polychlorinated
biphenyls, mold, and radioactive substances or any other substance that is
toxic, ignitable, reactive, corrosive, caustic, or dangerous.
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

 

86



--------------------------------------------------------------------------------



 



“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables entered into in the Ordinary Course of Business); (c) the face
amount of all letters of credit issued for the account of such Person and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person; (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of Property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to Property acquired by the Person (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such Property); (f) all Capital Lease
Obligations; (g) the principal balance outstanding under any synthetic lease,
off-balance sheet loan or similar off balance sheet financing product; (h) all
obligations, whether or not contingent, to purchase, redeem, retire, defease or
otherwise acquire for value any of its own Stock or Stock Equivalents (or any
Stock or Stock Equivalent of a direct or indirect parent entity thereof) prior
to the date that is 180 days after the Revolving Loan Termination Date, valued
at, in the case of redeemable preferred Stock, the greater of the voluntary
liquidation preference and the involuntary liquidation preference of such Stock
plus accrued and unpaid dividends; (i) all indebtedness referred to in clauses
(a) through (h) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Trademarks, Internet
Domain Names, Trade Secrets and IP Licenses.
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans the first day of each Fiscal
Quarter.

 

87



--------------------------------------------------------------------------------



 



“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:
(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
Borrower and its Subsidiaries, including, but not limited to, all merchandise,
raw materials, parts, supplies, work in process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
Borrower’s or such Subsidiary’s custody or possession, including inventory on
the premises of others and items in transit.
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

 

88



--------------------------------------------------------------------------------



 



“Joint Venture” means an investment (including capital contributions or capital
commitments) by a Credit Party in any corporation, general or limited
partnership or other type of entity with one or more Joint Venture Partners in
which such Credit Party owns, directly or indirectly, 50% or less of the
outstanding Stock or interest in such corporation, partnership or other entity.
“Joint Venture Certificate” means a certificate substantially in the form of
Exhibit 5.4.
“Joint Venture Partner” means a Person that is not an Affiliate of a Credit
Party that makes an investment in a Joint Venture with a Credit Party.
“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of Borrower to the L/C Issuer thereof or to Agent, as and when matured, to pay
all amounts drawn under such Letter of Credit.
“Leased Real Estate” shall mean the parcels of land more fully described on
Schedule 3.9, under the heading “Leased Real Estate”, together with all plants,
buildings, structures, installations, fixtures, fittings, improvements,
betterments and additions situated thereon, all privileges and appurtenances
thereto, all easements and rights-of-way used or useful in connection therewith,
and all rights and privileges under the Real Estate Leases thereto.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify Borrower and Agent.
“Letter of Credit” means documentary or standby letters of credit issued for the
account of Borrower by L/C Issuers, and bankers’ acceptances issued by Borrower,
for which Agent and Lenders have incurred Letter of Credit Obligations.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 1.1(b) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

89



--------------------------------------------------------------------------------



 



“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior
to the first day in such Interest Period. If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.
“Loan” means an extension of credit by a Lender to Borrower pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit and all documents executed or
acknowledged by a Credit Party and delivered to Agent and/or any Lender in
connection with any of the foregoing.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of any Credit Party or the Credit Parties and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Credit Party, any Subsidiary of any Credit Party or any other Person (other than
Agent or Lenders) to perform in any material respect its obligations under any
Loan Document; or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability of any Loan Document, or (ii) the perfection or
priority of any Lien granted to the Lenders or to Agent for the benefit of the
Secured Parties under any of the Collateral Documents.
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$2,500,000 in the aggregate.

 

90



--------------------------------------------------------------------------------



 



“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.
“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any Liability, contingent or otherwise.
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws,
(ii) a custodian, conservator, receiver or similar official appointed for it or
any substantial part of such Person’s assets, or (iii) made a general assignment
for the benefit of creditors, been liquidated, or otherwise been adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent or bankrupt, and for clause (d), and
Agent has determined that such Lender is reasonably likely to fail to fund any
payments required to be made by it under the Loan Documents.
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.
“Note” means any Revolving Note and “Notes” means all such Notes.
“Notice of Borrowing” means a notice given by Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

 

91



--------------------------------------------------------------------------------



 



“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person and undertaken by such Person in good faith and not for purposes of
evading any covenant or restriction in any Loan Document.
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
“Partnership Agreement” means that certain Second Amended and Restated Agreement
of Limited Partnership of Rentech Nitrogen Partnership, L.P., dated as of
November 9, 2011, by and among GP, Partnership and the other Persons party
thereto from time to time.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Permitted Acquisition” means any Acquisition by (i) a Credit Party (other than
Partnership) of substantially all of the assets of a Target, which assets are
located in the United States or (ii) a Credit Party of more than 50% of the
Stock and Stock Equivalents of a Target organized under the laws of any State in
the United States or the District of Columbia, in each case, to the extent that
each of the following conditions shall have been satisfied:
(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;

 

92



--------------------------------------------------------------------------------



 



(b) Borrower shall have notified Agent and Lenders of such proposed Acquisition
at least ten (10) Business Days prior to the consummation thereof and furnished
to Agent and Lenders at least five (5) Business Days prior to the consummation
thereof (1) an executed term sheet and/or letter of intent (setting forth in
reasonable detail the terms and conditions of such Acquisition) and, at the
request of Agent, such other information and documents that Agent may request,
including, without limitation, executed counterparts of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (2) pro forma financial statements of Partnership and its
Subsidiaries after giving effect to the consummation of such Acquisition, (3) a
certificate of a Responsible Officer of Borrower demonstrating on a pro forma
basis compliance with the covenants set forth in Sections 6.1 and 6.2 after
giving effect to the consummation of such Acquisition, and (4) copies of such
other agreements, instruments and other documents as Agent reasonably shall
request;
(c) Borrower and its Subsidiaries (including any new Subsidiary) shall execute
and deliver the agreements, instruments and other documents required by
Section 4.13 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to Borrower or any of its Subsidiaries under the acquisition
documents;
(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;
(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;
(f) after giving effect to such Acquisition, the Availability shall be not less
than $10,000,000;
(g) the total consideration paid or payable (including without limitation, all
transaction costs, assumed Indebtedness and Liabilities incurred, assumed or
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition and the maximum amount of
all deferred payments, including earnouts) for all Acquisitions consummated
during the term of this Agreement shall not exceed $2,000,000 in the aggregate
for all such Acquisitions; and
(h) the Target has EBITDA, subject to pro forma adjustments acceptable to Agent,
for the most recent four quarters prior to the acquisition date for which
financial statements are available, greater than zero.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 5.5(c) or 5.5(d) that (a) has
an aggregate outstanding principal or commitment amount not greater than the
aggregate principal or commitment amount of the Indebtedness being refinanced or
extended, (b) has a weighted average maturity (measured as of the date of such
refinancing or extension) and maturity no shorter than that of the Indebtedness
being refinanced or extended, (c) is not entered into as part of a sale
leaseback transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same (or reduced) as the obligors of the Indebtedness
being refinanced or extended and (f) is otherwise on terms not materially less
favorable to the Credit Parties, taken as a whole, than those of the
Indebtedness being refinanced or extended.

 

93



--------------------------------------------------------------------------------



 



“Permitted Sale/Leaseback Transactions” means the sale of personal property by a
Person with the intent to lease such personal property as lessee, provided that
the value of all personal property sold does not exceed $1,000,000 in the
aggregate for all such transactions.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
“Prior Lender” means Credit Suisse AG, Cayman Islands Branch, as administrative
agent and collateral agent under that certain Credit Agreement date June 10,
2011, by and among Rentech Energy Midwest Corporation, as borrower, the other
credit parties party thereto, the other lenders party thereto, and Prior Lender.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible, including the Real
Estate.
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
but excluding Commodity Agreements.
“RDC” means Rentech Development Corporation, a Colorado corporation.
“Real Estate” means, collectively, the Owned Real Estate and Leased Real Estate.
“Real Estate Leases” shall mean all leases, lease guaranties, subleases,
licenses, easements, and agreements, whether written or oral, for the leasing,
use or occupancy of, or otherwise granting a right in or relating to the Leased
Real Estate, including all amendments, terminations and modifications thereof.
“Registration Statement” shall mean that certain Form S-1 Registration Statement
No. 333-176065 filed on August 5, 2011, as amended from time to time.
“Related Agreements” means all agreements and documents executed and delivered
in connection with the Related Transactions, including the Contribution,
Conveyance and Assignment Agreement dated as of November 9, 2011, by and among
Rentech, RDC, RNHI, GP, Partnership and REMC and the Certificate of Conversion
of REMC filed with the Secretary of State of the State of Delaware on
November 7, 2011, and effective as of November 9, 2011.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

94



--------------------------------------------------------------------------------



 



“Related Transactions” means the transactions contemplated by the Related
Agreements and includes the following: (a) the contribution of the Stock or
Stock Equivalents of Borrower by RDC to RNHI; (b) the contribution of the Stock
or Stock Equivalents of Borrower by RNHI to Partnership; (c) the conversion of
Borrower from Rentech Energy Midwest Corporation, a Delaware corporation, to
Rentech Nitrogen, LLC, a Delaware limited liability company; (d) the initial
public offering of 15,000,000 common units (or up to 17,250,000 common units if
the underwriters exercise all or any portion of their option to purchase
additional common units) of Partnership; and (e) the capital contribution of
approximately $198.9 million from Partnership to Borrower.
“Releases” means any release, spill, emission, leaking, pumping, pouring,
emptying, injection, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Material into or through the environment.
“REMC” means Rentech Energy Midwest Corporation, a Delaware corporation.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
“Rentech” means Rentech, Inc., a Colorado corporation.
“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans then outstanding, outstanding Letter of Credit
Obligations.
“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
“Responsible Officer” means the chief executive officer or the president of
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, the treasurer,
principal accounting officer, assistant treasurer or controller of Borrower or
any other officer having substantially the same authority and responsibility.
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans).
“Revolving Note” means a promissory note of Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of
Borrower under the Revolving Loan Commitment of such Lender.

 

95



--------------------------------------------------------------------------------



 



“Revolving Termination Date” means the earlier to occur of: (a) November 10,
2013; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
“RNHI” means Rentech Nitrogen Holdings, Inc., a Delaware corporation.
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.
“Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

96



--------------------------------------------------------------------------------



 



“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.
“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.
“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
Liability, contingent or otherwise.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“United States” and “U.S.” each means the United States of America.
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.
“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

 

97



--------------------------------------------------------------------------------



 



11.2 Other Interpretive Provisions.
(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.
(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.
(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”
(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.
(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.
(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

98



--------------------------------------------------------------------------------



 



11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Partnership shall be
given effect for purposes of measuring compliance with any provision of
Article V or VI unless Borrower, Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. For the avoidance of doubt and in accordance with
the foregoing sentence, to the extent that a change in GAAP after the date
hereof requires operating leases (as opposed to capital leases) to be treated as
“indebtedness”, no such change in GAAP shall be given effect for any purposes
under the Loan Agreement or any other Loan Documents, and Indebtedness hereunder
shall not include any such obligations under operating leases solely as a result
of such change in GAAP. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to in Article V and
Article VI shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value.” A breach
of a financial covenant contained in Article VI shall be deemed to have occurred
as of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.
11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.
[Signature Pages Follow.]

 

99



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  BORROWER:    
 
                RENTECH NITROGEN, LLC    
 
           
 
  By:  /s/ Dan J. Cohrs
 
   
 
  Name:  Dan J. Cohrs    
 
  Title: Vice President & Treasurer    
 
                FEIN: 36-3536929    
 
                Address for notices:    
 
                10877 Wilshire Boulevard, Suite 600         Los Angeles,
California 90024-4364         Attn: Mr. D. Hunt Ramsbottom         Facsimile:
(310) 208-7165    

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  RENTECH NITROGEN PARTNERS, L.P.    
 
           
 
  By:  /s/ Dan J. Cohrs
 
   
 
    Name:  Dan J. Cohrs    
 
    Title: Chief Financial Officer    
 
                FEIN: 45-2714747    
 
                Address for notices:    
 
                10877 Wilshire Boulevard, Suite 600         Los Angeles,
California 90024-4364         Attn: Mr. D. Hunt Ramsbottom         Facsimile:
(310) 208-7165    

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  GENERAL ELECTRIC CAPITAL CORPORATION,         as Agent    
 
           
 
  By:  /s/ Scott James Lorimer
 
   
 
    Name:  Scott James Lorimer    
 
    Title: Duly Authorized Signatory    
 
                Address for Notices:    
 
                General Electric Capital Corporation         101 California
Street, Suite 1500         San Francisco, California 94111         Attn: Rentech
— Account Officer         Facsimile: (415) 277-7447    
 
                With a copy to:    
 
                General Electric Capital Corporation         Corporate Finance:
        10 Riverview Drive         Danbury, CT 06810         Attn: Jill Zellmer
        Facsimile: (203) 749-4562    
 
                And    
 
                General Electric Capital Corporation         12750 High Bluff
Drive, Suite 200         San Diego, CA 92130         Attn: Nicholas DeCorso,
Esq.         Facsimile: (858) 726-6221           Address for payments:          
Bank Name: Bank of America         Bank Address: Richmond, VA         ABA #:
026009593    

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  “Lenders”         GE CAPITAL FINANCIAL INC., as a Lender      
 
  By:  /s/ Woodrow Broaders Jr.
 
   
 
    Name:  Woodrow Broaders Jr.    
 
    Title:  Duly Authorized Signatory    
 
                Address for notices:    
 
                GE Capital Financial Inc.         c/o General Electric Capital
Corporation         101 California St., Suite 1500         San Francisco, CA
94111         Attn: Account Manager —Rentech Nitrogen, LLP         Facsimile:
(415) 277-7447    
 
                with a copy to:    
 
                GE Capital Financial Inc.         6510 Millrock Drive        
Suite 200         Salt Lake City, Utah 84121         Attn: Chief Financial
Officer    
 
                Lending office:    
 
                GE Capital Financial Inc.         c/o General Electric Capital
Corporation         201 Merritt Seven         Norwalk, CT 06851    
 
                with a copy to:    
 
                GE Capital Financial Inc.         6510 Millrock Drive        
Suite 200         Salt Lake City, Utah 84121         Attn: Chief Financial
Officer    

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Revolving Loan Commitments

         
GE Capital Financial Inc.:
  $ 25,000,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 3.5
LITIGATION
In October 2009, the U.S. EPA Region 5 issued a Notice and Finding of Violation
pursuant to the federal Clean Air Act (“CAA”) related to the number 1 nitric
acid plant at our East Dubuque Plant. The notice alleges violations of the CAA’s
New Source Performance Standard for nitric acid plants, PSD requirements and
Title V Permit Program requirements. The notice appears to be part of the EPA’s
Clean Air Act National Enforcement Priority for New Source Review/Prevention of
Significant Deterioration related to nitric acid plants, which seeks to reduce
emissions from nitric acid plants through proceedings that result in the
installation of new pollution control technology. We have negotiated an
agreement in principle with the EPA for the terms of a consent decree to resolve
the alleged violations. Although the consent decree is not final, we do not
believe that the resolution of this matter with the EPA will have a material
adverse effect on us.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.7
ERISA

1.   Rentech, Inc. Welfare Benefit Plan, amended and restated effective
January 1, 2011, including:

  a.   United HealthCare Choice Plus Plan (For Salary and Union Employees hired
after October 1999), Group No. 707748, effective January 1, 2010     b.   United
HealthCare PPO Plan for Rentech Energy Midwest Union, Tier 1 Hired Prior to
October 19, 1999, Group No. 707748, effective January 1, 2010     c.  
UnitedHealthcare Vision Plan, Group No. 70778, effective January 1, 2011     d.
  United Concordia Dental Plan, Policy No. 889037000, effective January 1, 2010
    e.   Sun Life Assurance Company of Canada Employee Life and Accidental Death
and Dismemberment Insurance and Optional Life Insurance Policy, Dependent Basic
Life Insurance, Dependent Optional Life Insurance, Short Term Disability Income
Insurance and Long Term Disability Income Insurance for Union Employees hired
after 10/1/1999, Policy No. 202531-001, effective January 1, 2010     f.   Sun
Life Assurance Company of Canada Employee Life and Accidental Death and
Dismemberment Insurance, Dependent Life Insurance, Short Term Disability Income
Insurance and Long Term Disability Income Insurance for Rentech and REMC
Salaried Employees, Policy No. 202531-001, effective January 1, 2010     g.  
Sun Life Assurance Company of Canada Employee Life and Accidental Death and
Dismemberment Insurance, Dependent Life Insurance, Short Term Disability Income
Insurance and Long Term Disability Income Insurance for Union Employees hired on
or before 10/1/1999, Policy No. 202531-001, effective January 1, 2010     h.  
Sun Life Assurance Company of Canada Employee Accidental Death and Dismemberment
Insurance and Dependent Accidental Death and Dismemberment Insurance Policy,
Policy No. 202531-002, effective January 1, 2010     i.   Rentech, Inc. Health
Reimbursement Arrangement, effective January 1, 2003

 

 



--------------------------------------------------------------------------------



 



  j.   Rentech, Inc. Flexible Benefit Plan, effective January 1, 2010,
including:

  i.   Health Flexible Spending Account     ii.   Dependent Care Flexible
Spending Account     iii.   Code Section 125 Premium Only Plan

2.   Rentech, Inc. 401(k) Plan, as amended October 26, 2011

3.   Rentech Nitrogen GP, LLC Union 401(k) Plan, as amended October 26, 2011

 

 



--------------------------------------------------------------------------------



 



Schedule 3.9
REAL ESTATE
OWNED REAL ESTATE
16675 Highway 20 West, East Dubuque, IL 61025

    Record Title Holder: Rentech Energy Midwest Corporation-Note that the name
will be changed to Rentech Nitrogen, LLC.

    Legal Address: 16675 Highway 20 West, East Dubuque, IL 61025

    Index Numbers: Parcel 1: 43-10-000-319-06; Parcel 6: 43-10-000-313-03;
Parcel 7: 43-10-000-283-03

LEASED REAL ESTATE
None
OTHER REAL ESTATE WHERE COLLATERAL IS LOCATED

    Storage Tank space located at 1175 East County Road 2920N, Niota, IL 62358

    Office Space located at 10877 Wilshire Blvd #600, Los Angeles, CA 90024

Note that several water wells on the East Dubuque property require replacement.
The remaining cost for this project is expected to exceed $1,000,000.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.12
ENVIRONMENTAL
1. In October 2009, the U.S. EPA Region 5 issued a Notice and Finding of
Violation (“NOV”) pursuant to the CAA related to the #1 nitric acid plant at the
East Dubuque Plant. The NOV alleges violations of the CAA’s New Source
Performance Standard for nitric acid plants, Prevention of Significant
Deterioration requirements and Title V Permit Program requirements. The notice
appears to be part of the EPA’s Clean Air Act National Enforcement Priority for
New Source Review/Prevention of Significant Deterioration related to nitric acid
plants, which seeks to reduce emissions from nitric acid plants through
proceedings that result in the installation of new pollution control technology.
REMC and the EPA have reached a tentative agreement to settle this matter.
2. As required by REMC’s Water Pollution Control Permit for its lime sludge
drying bed, REMC installed three groundwater monitoring wells in March 2011 —
one up gradient and two down gradient. Sampling of these wells indicates that
the concentrations of Total Dissolved Solids (TDS) exceeds Illinois’ Class 1 and
2 Groundwater Quality Standards (35 Ill. Admin. Code §§ 620.410 and .420) and
Manganese exceeds Illinois’s Class 1 Groundwater Quality Standards. These
results were timely submitted to Illinois EPA as required by our Permit.
3. ENVIRON International’s Phase I Document (as corrected).
4. Matters of public record that are readily available, including publicly
accessible databases maintained by U.S. EPA, Illinois EPA, Illinois Emergency
Management Agency, and the National Response Center (U.S. Coast Guard) and
matters disclosed in the Environmental Section of the Data Room.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.15
LABOR RELATIONS
Labor Contract between Rentech Energy Midwest Corporation and the International
Union of United Automobile, Aerospace and Agricultural Implement Workers of
America (UAW) and its Local 1391, dated October 17, 2006

 

 



--------------------------------------------------------------------------------



 



Schedule 3.17
BROKERS’ AND TRANSACTION FEES
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.19
VENTURES, SUBSIDIARIES AND AFFILIATES; OUTSTANDING STOCK

                              Type of       Percentage   Entity   Direct Holder
  Entity   Equity Held   Owned  
Rentech Nitrogen, LLC
  Rentech Nitrogen Partners, L.P.   Delaware limited liability   Sole member    
100 %

OPTIONS, WARRANTS, OR OTHER SIMILAR RIGHTS OR AGREEMENTS
None
Organizational Chart
Rentech, Inc. and Consolidated Subsidiaries (Post-IPO)
(GRAPHICS) [c24669c2466901.gif]

 

 



--------------------------------------------------------------------------------



 



Schedule 3.20
JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE

                                  Organizational       Prior Chief            
Jurisdiction of   Identification   Chief Executive   Executive   Prior Legal  
Prior Legal Name   Organization   Number   Office   Offices   Names  
Jurisdiction
Rentech Nitrogen, LLC
  Delaware   36-3536929   10877 Wilshire Boulevard #600
Los Angeles, CA 90024   None   Rentech Energy Midwest Corporation   None
Rentech Nitrogen Partners, L.P.
  Delaware   500799   10877 Wilshire Boulevard #600
Los Angeles, CA 90024   None   None   None

 

 



--------------------------------------------------------------------------------



 



Schedule 3.21
DEPOSIT ACCOUNTS AND OTHER ACCOUNTS
All Bank Accounts are held at US Bank
US Bank
One California Street, Suite 2100
San Francisco, CA 94111

              Account   Account Account Name   Type   Number  
RENTECH ENERGY MIDWEST CORP **
  Sweep   2-943-4255
REMC Deposit CIT LOC ***
  Deposit   1-036-7455
REMC Checking
  Zero Balance Checking   1-943-1400
REMC Checking+
  Zero Balance Checking   1-943-1400
 
       
RENTECH NITROGEN PARTNERS L.P.
  Administrative checking account   [Account to be opened]
RENTECH NITROGEN, LLC
  Sweep account   [Account to be opened]
RENTECH NITROGEN, LLC
  Operations checking account   [Account to be opened]

      **   Represents a sweep account. Any balances in the checking accounts are
swept to the sweep accounts daily. As checks are presented from the checking
accounts, funds are sent to the account the check is drawn upon from the sweep
account to cover the amount of the check.   ***   Represents the account where
customers directly deposit payments for REMC products. The deposit account is
swept daily to the sweep account.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.22
BONDING; LICENSES
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 4.15
POST-CLOSING OBLIGATIONS

      OBLIGATION / DELIVERABLE   DUE DATE
Agent shall have received Certificate of Good Standing for Borrower from the
Secretary of State of the State of Illinois
  5 days after the Closing Date
 
   
The following Mortgage documentation for Borrower’s Owned Real Estate located at
16675 Highway 20 West, East Dubuque, IL 61025, in each case, in form and
substance acceptable to Agent:
  20 days after the Closing Date
 
   
(1) Mortgage;
   
(2) Opinion of counsel of Borrower;
   
(3) FEMA Flood Zone Certificate / Flood Insurance;
   
(4) Environmental Indemnity;
   
(5) Fixture Filing; and
   
(6) Title Commitment.
   
 
   
The following Mortgage documentation for Borrower’s Owned Real Estate located at
16675 Highway 20 West, East Dubuque, IL 61025, in each case, in form and
substance acceptable to Agent:
  60 days after the Closing Date
 
   
(1) ALTA Survey;
   
(2) FIRREA Compliance Appraisal;
   
(3) ALTA Title Policy;
   
(4) Owner’s Affidavit and other title clearance documents;
   
(5) Subordination, Non-Disturbance and Attornment Agreement and Tenant Estoppel,
if applicable;
   
(6) Environmental Report;
   
(7) Insured Closing Letter from Title Company; and
   
(8) Satisfaction of title invoice.
   
 
   
Agent shall have received evidence that all US Bank deposit accounts (other than
any account subject to a Control Agreement) will be closed.
  90 days after the Closing Date (with extensions approved by Agent in its sole
discretion)
 
   
Agent shall have received evidence that the Amended and Restated Limited
Liability Company Agreement has been amended in form and substance acceptable to
Agent.
  90 days after the Closing Date

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1
LIENS

                                  COLLATERAL DEBTOR   SECURED PARTY   LIEN TYPE
  FILING INFO   DESCRIPTION
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020

Royster-Clark Agribusiness, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2069385 7
Date: 3/18/02
Term.: 6138836 2
Date: 4/25/06
Amend.: 6442684 7
Date: 12/18/06
Amend.: 6442686 2
Date: 12/18/06
Cont.: 6442746 4
Date: 12/18/06

Even though there was a termination filed on 4/25/06, a continuation was
subsequently filed on 12/18/06
Amendments were to add and remove debtor and change secured party’s address  
Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 Evans Serial Number 1J9X140B010003028, 102248 — 2001 HI-16-40-ARG Tandem
Trailer w/Agricraft D6H Hi Lift Dumps and 4 Stainless Steel Hoppers, etc.

Equipment located at different addresses  
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020

Royster-Clark Agribusiness, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2069387 3
Date: 3/18/02
Term.: 6138837 0
Date: 4/25/06
Amend.: 6442601 1
Date: 12/18/06
Amend.: 6442603 7
Date: 12/18/06
Cont.: 6442683 9
Date: 12/18/06

Even though there was a termination filed on 4/25/06, a continuation was
subsequently filed on 12/18/06

Amendments were to add and remove debtor and change secured party’s address  
Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 International 1HTWAAANX2J036303 — 2002 7300 SFA 4x2 with GFE 1200 Gallon
Liquid Fertilizer Applicator Model T-304, etc.

Equipment located at different addresses

 

 



--------------------------------------------------------------------------------



 



                                  COLLATERAL DEBTOR   SECURED PARTY   LIEN TYPE
  FILING INFO   DESCRIPTION
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2091518 5
Date: 4/11/02
Term.: 6138838 8
Date: 4/25/06
Amend.: 2007 0224443
Date: 1/18/07
Amend.: 2007 0224476
Date: 1/18/07
Amend.: 2007 0224559
Date: 1/18/07
Cont.: 2007 0224468
Date: 1/18/07

Even though there was a termination filed on 4/25/06, a continuation was
subsequently filed on 1/18/07

Amendments were to add and remove debtor and change secured party’s address  
Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 Ford FDA P57F71EC13456 — 212446 — 2001 Ford F578 Truck with 550 Gallon
Hydrasprayer, etc.



Equipment located at different addresses
 
               
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2101924 3
Date: 4/24/02
Term.: 6138839 6
Date: 4/25/06
Amend.: 2007 0209774
Date: 1/17/07
Amend.: 2007 0209808
Date: 1/17/07
Amend.: 2007 0210715
Date: 1/17/07
Cont.: 2007 0209782
Date: 1/17/07

Even though there was a termination filed on 4/25/06, a continuation was
subsequently filed on 1/17/07

Amendments were to add and remove debtor and change secured party’s address  
Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 Freightliner — 1FUY3EDB5TP574567 — SS18-189 — 1996 Freightliner Truck with 18
ton, 304 S.S. Adams Site Specific Auger Tender with Hydraulic Drive.

Equipment located at different addresses
 
               

 

 



--------------------------------------------------------------------------------



 



                                  COLLATERAL DEBTOR   SECURED PARTY   LIEN TYPE
  FILING INFO   DESCRIPTION
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2101939 1
Date: 4/24/02
Term.: 6138840 4
Date: 4/25/06
Amend.: 2007 0222553
Date: 1/18/07
Amend.: 2007 0222579
Date: 1/18/07
Amend.: 2007 0222587
Date: 1/18/07
Cont.: 2007 0222561
Date: 1/18/07

Even though there was a termination filed on 4/25/06, a continuation was
subsequently filed on 1/18/07

Amendments were to add and remove debtor and change secured party’s address  
Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 Silver Wheels — 2002 Silver Wheels Sprayer System w/160 Gallon Liquid System
Raven Control System w/60 gallon Foam marker and accessories, etc.

Equipment located at different addresses
 
               
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2113923 1
Date: 5/07/02
Amend.: 2007 0477751
Date: 2/06/07
Amend.: 2007 0480284
Date: 2/06/07
Amend.: 2007 0480946
Date: 2/06/07
Cont.: 2007 0481373
Date: 2/06/07

Amendments were to add and remove debtor and change secured party’s address  
Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 Patriot JFG0004494 — 2002 Model 4260 SPX sprayer, etc.

Equipment located at different addresses  
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2119219 8
Date: 5/13/02
Term.: 6138841 2
Date: 4/25/06
Amend.: 2007 0513100
Date: 2/08/07
Amend.: 2007 0513563
Date: 2/08/07
Amend.: 2007 0514140
Date: 2/08/07
Cont.: 2007 0514173
Date: 2/08/07

Even though there was a termination filed on 4/25/06, a continuation was
subsequently filed on 2/08/07 Amendments were to add and remove debtor and
change secured party’s address   Schedule A — Naming Transamerica as Lessor and
Royster as Lessee — This is to record a True Lease on:
1 International 2HSCNAPRX3C052362 — 2002 Model 9400 Tractor, etc.

Equipment located at 2108 E. Harlan Street, Terre Haute, Vigo County, IN 47802
 
               

 

 



--------------------------------------------------------------------------------



 



                                  COLLATERAL DEBTOR   SECURED PARTY   LIEN TYPE
  FILING INFO   DESCRIPTION
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2121966 0
Date: 5/15/02
Amend.: 2007 0513092
Date: 2/08/07
Amend.: 2007 0513555
Date: 2/08/07
Amend.: 2007 0514132
Date: 2/08/07
Cont.: 2007 0514157
Date: 2/08/07

Amendments were to add and remove debtor and change secured party’s address  
Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 Komatsu 558027A — Model FG20T-12 Lift Truck w/42” Forks, etc.

Equipment located at different addresses
 
               
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Amended from:
Royster-Clark Nitrogen, Inc.

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2150937 5
Date: 6/19/02
Term.: 6138842 0
Date: 4/25/06
Amend.: 2007 0875236
Date: 3/08/07
Amend.: 2007 0875301
Date: 3/08/07
Amend.: 2007 0875343
Date: 3/08/07
Cont.: 2007 0875350
Date: 3/08/07

Even though there was a termination filed on 4/25/06, a continuation was
subsequently filed on 3/08/07

Amendments were to add and remove debtor and change secured party’s address  
Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 GVM — TB150901013 — Toolbar, Pull Type 19 Shank, etc.

Equipment located at different addresses

 

 



--------------------------------------------------------------------------------



 



                                  COLLATERAL DEBTOR   SECURED PARTY   LIEN TYPE
  FILING INFO   DESCRIPTION
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza, Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2007 0299007
Date: 1/18/07
  Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:

1 Silver Wheels — 2002 Silver Wheels Sprayer System w/1600 Gallon Liquid System
Raven Control System w/60 gallon Foam Marker and accessories, etc.

Equipment located at different addresses
 
               
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2007 0302629
Date: 1/18/07
  Schedule A — Naming Transamerica as Lessor and Royster as Lessee — This is to
record a True Lease on:
1 Freightliner — 1PUY3EDBSTP574567, 5518-189, etc.

Equipment located at different addresses

               
 
               
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Additional Debtors:
Royster-Clark, Inc. 10 Rockefeller Plaza, Suite 1120 New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2007 0303619
Date: 1/18/07   Schedule A — Naming Transamerica as Lessor and Royster as Lessee
— This is to record a True Lease on:
1 Ford IFDAP57P71EC13456, 212446 — 2001 Ford F578 Truck with 550 Gallon
Hydrasprayer, etc.

Equipment located at different addresses

 

 



--------------------------------------------------------------------------------



 



                                  COLLATERAL DEBTOR   SECURED PARTY   LIEN TYPE
  FILING INFO   DESCRIPTION
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza,
Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2007 0538693
Date: 2/07/07   Schedule A — Naming Transamerica as Lessor and Royster as Lessee
— This is to record a True Lease on:
1 Patriot — JFG0004494 — 2002 Model 4260 SPX sprayer, etc.

Equipment located at different addresses  
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza, Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2007 0579119
Date: 2/09/07   Schedule A — Naming Transamerica as Lessor and Royster as Lessee
— This is to record a True Lease on:
1 Komatsu 558027A — Model FG20T-12 Lift Truck w/42” Forks, etc.

Equipment located at different addresses

               
 
               
Rentech Energy Midwest Corporation
10 Rockefeller Plaza
Suite 1120
New York, NY 10020

Additional Debtors:
Royster-Clark, Inc.
10 Rockefeller Plaza, Suite 1120
New York, NY 10020
  Transamerica Equipment Financial Services Corporation
44 Old Ridgebury Road
Danbury, CT 06810   UCC   File No.: 2007 0938737
Date: 3/08/07   Schedule A — Naming Transamerica as Lessor and Royster as Lessee
— This is to record a True Lease on:
1 GVM TB15Q901013 — Toolbar, Pull Type 19 Shank, etc.

Equipment located at different addresses
 
               
Rentech Energy Midwest Corporation
16675 US Highway 20 West
East Dubuque, IL 61025
  Toyota Motor Credit Corporation
P.O. Box 3457
Torrance, CA 90510-345   UCC   File No.: 2011 0754302
Date: 3/01/11
Amend.: 2011 0787922
Date: 3/03/11

Amendment was to update debtor’s address.   It is the intent of the parties that
the transaction referenced herein constitutes a true lease. The party designated
as the secured party in Item 3 above is the owner of the property described
herein. This filing is made as a precaution should the transaction be viewed as
other than a true lease. ONE (1) Toyota Forklift Model #8FGCU20 Serial #31591
Two (2) Toyota Forklifts Model #8FDU30 Serial #30348, etc.

 

 



--------------------------------------------------------------------------------



 



                                  COLLATERAL DEBTOR   SECURED PARTY   LIEN TYPE
  FILING INFO   DESCRIPTION
Rentech Energy Midwest Corporation
  Jo-Carroll Energy   A deposit of $720,000 in an escrow account to back REMC’s
contractual obligation to buy power from Jo-Carroll Energy, the local rural
cooperative.        
 
               
Rentech Energy Midwest Corporation
  Air Liquide Industrial U.S. LP   Commercial Property Lease       Lease dated
December 7, 2005 between Rentech Energy Midwest Corporation as Lessor and Air
Liquide Industrial U.S. LP as Lessee for premises located at 16675 HWY 20 W,
East Dubuque, IL 61025, for $450 per month.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.4
INVESTMENTS

    A deposit of $720,000 in an escrow account to back REMC’s contractual
obligation to buy power from Jo-Carroll Energy, the local rural cooperative.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.5
INDEBTEDNESS
None

 

 



--------------------------------------------------------------------------------



 



Schedule 5.9
CONTINGENT OBLIGATIONS
None

 

 